Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of July 28, 2015

 

by and between

 

NISKA GAS STORAGE PARTNERS LLC,
as the Borrower,

 

SWAN FINANCE LP,
as Administrative Agent and Collateral Agent,

 

and

 

The Lenders Party Hereto

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

 

 

 

ARTICLE I.

 

 

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

 

 

 

1.01

 

 

Defined Terms

1

1.02

 

 

Other Interpretive Provisions

17

1.03

 

 

Accounting Terms

17

1.04

 

 

Times of Day

18

1.05

 

 

Dollar Equivalents

18

1.06

 

 

Designation of Project Subsidiaries

18

 

 

 

 

 

 

ARTICLE II.

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

19

 

 

 

 

 

 

2.01

 

 

Loans

19

2.02

 

 

Borrowings

19

2.03

 

 

Prepayments

19

2.04

 

 

Repayment of Loans

19

2.05

 

 

Interest

19

2.06

 

 

Evidence of Debt

20

2.07

 

 

Payments Generally; Administrative Agent’s Clawback

21

2.08

 

 

Sharing of Payments by Lenders

22

 

 

 

 

 

 

ARTICLE III.

 

TAXES AND YIELD PROTECTION

22

 

 

 

 

 

 

3.01

 

 

Taxes

22

3.02

 

 

Survival

25

3.03

 

 

Merger Agreement Indemnity Terms Unchanged Hereby

25

 

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

25

 

 

 

 

 

 

4.01

 

 

Conditions of Agreement

25

4.02

 

 

Conditions to all Loans

28

 

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

28

 

 

 

 

 

 

5.01

 

 

Existence, Qualification and Power

28

5.02

 

 

Authorization; No Contravention

28

5.03

 

 

Governmental Authorization; Other Consents

29

5.04

 

 

Binding Effect

29

5.05

 

 

Financial Statements; No Material Adverse Effect

29

5.06

 

 

Litigation

29

5.07

 

 

No Default

30

5.08

 

 

Ownership of Property; Liens

30

5.09

 

 

Environmental Compliance

30

5.10

 

 

Insurance

30

5.11

 

 

Taxes

30

5.12

 

 

ERISA and Pension Plan Compliance

31

5.13

 

 

Subsidiaries; Equity Interests

31

5.14

 

 

Margin Regulations; Investment Company Act; Permits and Authorizations

31

5.15

 

 

Disclosure

32

5.16

 

 

Compliance with Laws

32

5.17

 

 

Intellectual Property; Licenses, Etc.

32

5.18

 

 

Labor Disputes

32

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

 

 

5.19

 

 

Solvency

32

 

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

32

 

 

 

 

 

 

6.01

 

 

Financial Statements

33

6.02

 

 

Certificates; Other Information

33

6.03

 

 

Notices

34

6.04

 

 

Payment of Taxes

34

6.05

 

 

Preservation of Existence, Etc.

35

6.06

 

 

Maintenance of Properties

35

6.07

 

 

Maintenance of Insurance

35

6.08

 

 

Compliance with Laws

35

6.09

 

 

Books and Records

35

6.10

 

 

Inspection and Commercial Finance Examination Reports

35

6.11

 

 

Use of Proceeds

35

6.12

 

 

Grant of Security Upon Obtaining the Revolver Amendment; Additional Guarantors
and Grantors

35

6.13

 

 

Further Assurances

37

6.14

 

 

Environmental Matters; Environmental Reviews

37

6.15

 

 

Risk Management Review Reports

38

 

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

38

 

 

 

 

 

 

7.01

 

 

Liens

38

7.02

 

 

Investments

38

7.03

 

 

Indebtedness

38

7.04

 

 

Swap Contracts

38

7.05

 

 

Fundamental Changes

39

7.06

 

 

Dispositions

39

7.07

 

 

Restricted Payments

39

7.08

 

 

Change in Nature of Business

39

7.09

 

 

Transactions with Affiliates

39

7.10

 

 

Burdensome Agreements

39

7.11

 

 

Prepayments, Etc. of Subordinated Debt

39

7.12

 

 

Risk Management Compliance

39

7.13

 

 

Use of Proceeds

40

7.14

 

 

Subordinated Debt

40

7.15

 

 

Canadian Pension Plans

40

7.16

 

 

Amendments to Organization Documents

40

 

 

 

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

40

 

 

 

 

 

 

8.01

 

 

Events of Default

40

8.02

 

 

Remedies Upon Event of Default

41

8.03

 

 

Application of Funds

42

 

 

 

 

 

ARTICLE IX.

 

AGENTS

42

 

 

 

 

 

 

9.01

 

 

Appointment and Authority

42

9.02

 

 

Rights as a Lender

42

9.03

 

 

Exculpatory Provisions

43

9.04

 

 

Reliance by Agents

43

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

 

 

 

 

 

 

9.05

 

 

Delegation of Duties

44

9.06

 

 

Resignation of Agents

44

9.07

 

 

Non-Reliance on Agents and Other Lenders

44

9.08

 

 

Administrative Agent May File Proofs of Claim

44

9.09

 

 

Collateral and Guaranty Matters

45

9.10

 

 

Enforcement Actions and Application of Proceeds

45

 

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

46

 

 

 

 

 

 

10.01

 

 

Amendments, Etc.

46

10.02

 

 

Notices; Effectiveness

47

10.03

 

 

No Waiver; Cumulative Remedies

48

10.04

 

 

Expenses; Indemnity; Waivers

48

10.05

 

 

Payments Set Aside

50

10.06

 

 

Successors and Assigns

50

10.07

 

 

Right of Set-off

52

10.08

 

 

Interest Rate Limitation

52

10.09

 

 

Counterparts; Integration; Effectiveness

52

10.10

 

 

Survival of Representations and Warranties

52

10.11

 

 

Severability

53

10.12

 

 

Governing Law; Jurisdiction; Etc.

53

10.13

 

 

No Advisory or Fiduciary Responsibility

54

10.14

 

 

USA PATRIOT Act Notice

54

10.15

 

 

Sponsor Guaranty Termination Date

55

 

iii

--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

Annex A

Commitments

 

 

SCHEDULES

 

 

 

Schedule 5.06

Litigation

Schedule 5.08

Real Property

Schedule 5.11

Audits/Examinations of Tax Returns

Schedule 5.13

Subsidiaries; Other Equity Investments; Information Regarding Loan Parties

Schedule 10.02

Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Note

Exhibit B

Form of Guaranty

Exhibit C

Form of Compliance Certificate

Exhibit D

Form of Loan Notice

Exhibit E

Form of Solvency Certificate

Exhibit F-1

U.S. Tax Certificate (For Foreign Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F-2

U.S. Tax Certificate (For Foreign Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit F-3

U.S. Tax Certificate (For Foreign Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit F-4

U.S. Tax Certificate (For Foreign Lenders that are Partnerships for U.S. Federal
Income Tax Purposes)

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of July 28, 2015 by and
between NISKA GAS STORAGE PARTNERS LLC, a Delaware limited liability company
(the “Borrower”), and SWAN FINANCE LP, an Ontario limited partnership, as the
Administrative Agent and Collateral Agent, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

RECITALS

 

WHEREAS, the Borrower, Niska Gas Storage Management LLC, Niska Sponsor Holdings
Coöperatief U.A., a Dutch cooperative with exclusion of liability for its
members (“Sponsor Guarantor”), Swan Holdings LP and Swan Merger Sub LLC are
parties to that certain Agreement and Plan of Merger and Membership Interest
Transfer Agreement, dated as of June 14, 2015 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms therein, the “Merger Agreement”);

 

WHEREAS, in order to induce Sponsor Guarantor and the Borrower to enter into the
Merger Agreement, simultaneously with the execution of the Merger Agreement, BIF
II SWAN FINANCE CO. (DELAWARE) LLC (“BIF II”) entered into a commitment letter
with respect to the Short-Term Credit Facility (as defined in the Merger
Agreement) pursuant to which BIF II agreed to provide debt financing, directly
or through one or more of its Affiliates, to the Borrower to fund working
capital shortfalls that are not otherwise funded with cash on hand or other
credit facilities of the Borrower;

 

WHEREAS, this Agreement provides for the Short-Term Credit Facility contemplated
by the Merger Agreement; and

 

WHEREAS, the Guarantors (as defined herein) (other than Sponsor Guarantor)
desire to guaranty all of the Obligations under the Loan Documents, and the
Sponsor Guarantor desires to guaranty all of the Loans and to secure all such
Loans under the Loan Documents by granting the Collateral Agent, for the benefit
of the Lenders, a first priority perfected security interest and lien upon all
of the Equity Interests (as defined herein) in the Borrower, and Niska Gas
Storage Management LLC, owned, directly or indirectly, by Sponsor Guarantor,
subject to the limitations set forth therein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
parties hereto agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Account” has the meaning given such term in the UCC or the PPSA, as applicable.

 

“Administrative Agent” means Swan Finance LP, in its capacity as administrative
agent under any of the Loan Documents, or any permitted successor administrative
agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, or is Controlled by or
is under common Control with the Person specified.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Credit Agreement, as may be amended, supplemented,
restated, increased, extended or otherwise modified from time to time in
accordance with the terms herein.

 

“Applicable Canadian Pension Legislation” means, at any time, any applicable
Canadian federal or provincial pension benefits standards legislation, including
all regulations made thereunder and all legally enforceable rules, regulations,
rulings and interpretations made or issued by any Governmental Authority in
Canada having or asserting jurisdiction in respect thereof, each as amended or
replaced from time to time.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitments
represented by such Lender’s Commitment at such time.  The initial Applicable
Percentage of each Lender is set forth as its “Applicable Percentage” opposite
the name of such Lender on Annex A or in the Assignment and Assumption Agreement
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Assignment and Assumption Agreement” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 10.06(b) hereof), and accepted by the
Administrative Agent in a form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

“Bcf” means billion cubic feet.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d- 3 and
Rule 13d- 5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time (other
than any right conditioned upon the occurrence of events or circumstances
outside such person’s control). The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means the borrowing of a Loan under Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, New York or Calgary, Alberta.

 

2

--------------------------------------------------------------------------------


 

“Canadian Loan Parties” means (a) each Subsidiary of the Borrower that (x) is
organized under the laws of any jurisdiction in Canada and (y) is or is required
to be a party to any Loan Document and (b) Niska Partners Coöperatief U.A.

 

“Canadian Pension Plan” means any plan, program, agreement or arrangement that
is a pension plan for the purposes of Applicable Canadian Pension Legislation
which is maintained or contributed to, or to which there is or may be an
obligation to contribute, by any Canadian Loan Party in respect of their
respective employees in Canada, but excluding, for greater certainty, the Canada
and Quebec Pension Plans.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person as of the date of any determination thereof.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change of Control”  means the occurrence of any one of the following events:

 

(i)

the Borrower ceases to own, directly or indirectly, 100% of the outstanding
Equity Interests of its Subsidiaries, other than in connection with a
transaction permitted by Section 7.05 or 7.06 of this Agreement; or

 

 

(ii)

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act) (other than any Permitted Investor) shall become the
Beneficial Owner, directly or indirectly, of more than thirty-five percent (35%)
of the then outstanding Voting Stock of the Borrower;

 

provided, that for the avoidance of doubt, the transactions contemplated by the
Merger Agreement shall not constitute a “Change of Control” hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of the Secured Parties (or in favor of the Administrative Agent for the benefit
of the Secured Parties) that is granted or created to secure all or part of the
Obligations.

 

“Collateral Agent” means Swan Finance LP, in its capacity as collateral agent
under any of the Loan Documents, or any successor collateral agent.

 

“Commitment” means, with respect to any Lender, its obligation to make the Loans
to the Borrower pursuant to Section 2.01(a) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth as its “Commitment”
opposite such Lender’s name on Annex A or in the Assignment and Assumption
Agreement pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Tangible Assets” means, as to any Person, the aggregate amount of
total assets included in such Person’s most recent quarterly or annual
consolidated balance sheet prepared in accordance with

 

3

--------------------------------------------------------------------------------


 

GAAP (less applicable reserves reflected in such balance sheet) after deducting
therefrom all goodwill, trademarks, patents, unamortized debt discount and
expenses and any other like intangibles.

 

“Contractual Obligation” means, as to any Person, any agreement, instrument or
other undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” means the possession, directly or indirectly (through one or more
intermediaries), of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling”, “Controlled by” and “under common
Control with” have meanings correlative thereto.

 

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States, Canada (or any province
therein) or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means 12% per annum.

 

“Disposition” means the sale, transfer, license, or other disposition (including
any sale leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, and
the terms “Dispose” and “Disposing” have corresponding meanings.

 

“Dollar Equivalent” means, on any date of determination, with respect to
obligations or valuations denominated in any currency other than Dollars (the
“first currency”), the amount of Dollars which would result from the
Administrative Agent converting the first currency into Dollars at the close of
business on the day prior to such date of determination at such rate as the
Administrative Agent may determine in its reasonable discretion (it being
understood that with respect to Canadian dollars, the “Dollar Equivalent” shall
be determined, on any day, on the basis of the Bank of Canada noon rate, quoted
or published by the Bank of Canada, at which Canadian dollars may be exchanged
into Dollars).

 

“Dollars”, “US Dollars” or “$” means the lawful currency of the United States.

 

“Effective Date” means July 28, 2015.

 

“Enforcement Action” shall mean, collectively or individually, any of the
following: (a) to demand, sue for, take or receive from or on behalf of any Loan
Party of any of the Obligations, by set-off or in any other manner, the whole or
any part of any moneys which may now or hereafter be owing by any Loan Party
with respect to the Obligations, (b) to initiate or participate with others in
any suit, action or proceeding against any Loan Party to (i) enforce payment of
or to collect the whole or any part of the Obligations, or (ii) commence
judicial enforcement of any of the rights and remedies under the Loan Documents
or applicable law with respect to the Obligations, (c) to accelerate any of the
Obligations, or (d) to participate in any Insolvency Proceeding against, or with
respect to any of the assets of, any Loan

 

4

--------------------------------------------------------------------------------


 

Party instituted by any creditor thereof or taking any action to institute, or
joinder with other creditors of any Loan Party for the purpose of instituting,
any Insolvency Proceeding against any Loan Party or of any portion of the assets
of any Loan Party; and such term shall include the exercise of remedies provided
for in Section 8.02.

 

“Environmental Laws” means any and all applicable federal, state, provincial,
territorial, local, or foreign statutes, Laws (including common law), judgments,
orders, decrees, concessions, grants, franchises, licenses, certificates,
entitlements, agreements or governmental authorizations or restrictions, or
other legal requirement, regulating or prohibiting releases of materials into
any part of the workplace or the environment, or pertaining to the protection or
improvement of natural resources or wildlife, the environment or public and
employee health and safety, or pollution or exposure to Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), the Clean Water
Act (33 U.S.C. Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401
et seq.), the Toxic Substances Control Act (15 U.S.C. Section 7401 et seq.), the
Atomic Energy Act (42 U.S.C. Section 2014 et seq.), the Federal Insecticide,
Fungicide, and Rodenticide Act (7 U.S.C. Section 136 et seq.), the
Communications Act (47 U.S.C. Section 151 et seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et seq.), the Canadian Environmental
Protection Act, 1999, the Navigable Waters Protection Act, the Canadian
Environmental Assessment Act, the Species at Risk Act, the Fisheries Act, the
Hazardous Products Act, the Hazardous Materials Information Review Act, the
Nuclear Safety and Control Act, the Transportation of Dangerous Goods Act, 1992,
the Environmental Protection and Enhancement Act (Alberta), the Water Act
(Alberta), the Dangerous Goods Transportation and Handling Act (Alberta), the
Safety Codes Act (Alberta), the Occupational Health and Safety Act (Alberta),
the Climate Change and Emissions Management Act (Alberta), the Oil and Gas
Conservation Act (Alberta), the Energy Resources Conservation Act (Alberta), the
Pipeline Act (Alberta), the Municipal Government Act (Alberta), the Forest and
Prairie Protection Act (Alberta), and the regulations promulgated pursuant
thereto, and any such applicable foreign, state, provincial, or local statutes,
and the regulations promulgated pursuant thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs or expenses related to environmental
studies, assessments and remediation, fines, penalties, indemnities or
consulting or legal fees), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, recycling or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

5

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary for so long as such
Subsidiary remains an Immaterial Subsidiary, (b) each Subsidiary that is not a
wholly-owned Subsidiary on any date such Subsidiary would otherwise be required
to become a Guarantor pursuant to the requirements hereof (for so long as such
Subsidiary remains a non-wholly-owned Subsidiary) and (c) each Subsidiary to the
extent that (i) such Subsidiary is prohibited by any applicable Contractual
Obligation or Laws from guaranteeing the Obligations, (ii) any Contractual
Obligation prohibits such guarantee without the consent of the other party or
(iii) a guarantee of the Obligations would give any other party to a Contractual
Obligation the right to terminate its obligation thereunder; provided that
(x) the aggregate assets and aggregate revenues of any Subsidiary so designated
as at the end of and for any Fiscal Year may not exceed, respectively, 3% of the
Consolidated Tangible Assets of the Borrower and 3% of aggregate revenues of the
Borrower as reflected on the most recent financial statements delivered pursuant
to Section 6.01(a), and (y) the aggregate assets and aggregate revenues of all
such Subsidiaries so designated as at the end of and for any Fiscal Year may not
exceed, respectively, 5% of the Consolidated Tangible Assets of the Borrower and
5% of total revenues of the Borrower as reflected on the most recent financial
statements delivered pursuant to Section 6.01(a).

 

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its net income (in each
case, however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), and branch profits taxes imposed on it, in each case (i) in the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized, or has its principal office or, in the case of any
Lender, has its applicable lending office located or (ii) in which there is a
present or former connection between such Lender or recipient and the
jurisdiction imposing such tax (other than a present or former connection
arising from executing, delivering or performing its obligations or receiving a
payment under, or enforcing, any Loan Document, or sold or assigned an interest
in any Loan or Loan Document), (b) in the case of a Lender, U.S. federal
withholding Tax that is imposed on amounts payable to the Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment or (ii) such Lender designates a new Lending Office, except in each
case to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding Tax
pursuant to

 

6

--------------------------------------------------------------------------------


 

Section 3.01, (c) Taxes attributable to such Lender’s failure to comply with
Section 3.01(e), and (d) any withholding Taxes imposed under FATCA.

 

“Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
between a non-U.S. jurisdiction and the United States with respect to the
foregoing and any law, regulation or practice adopted pursuant to any such
intergovernmental agreement.

 

“Fiscal Quarter” means any fiscal quarter of the Borrower.

 

“Fiscal Year” means any fiscal year of the Borrower ending March 31.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

7

--------------------------------------------------------------------------------


 

The term “Guarantee” as a verb has a corresponding meaning.

 

“Guaranties” means the Sponsor Guaranty, the Guaranty and each other guaranty
agreement made by a Loan Party in favor of the Administrative Agent, for the
benefit of the Secured Parties, and “Guaranty” means any of the foregoing.

 

“Guaranty” means a Guaranty made by the Loan Parties in favor of the
Administrative Agent, for the benefit of the Lenders, substantially in the form
of Exhibit B hereto.

 

“Guarantors” means, collectively, the Sponsor Guarantor and each Subsidiary of
the Borrower that executes and delivers to the Administrative Agent a Guaranty
(or an applicable supplement thereto) unless released from such Guaranty
pursuant to the provisions hereof.  For the avoidance of doubt, “Guarantors”
hereunder shall include all Persons that are or are required to be “Guarantors”
under the Revolver Credit Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances, wastes or
recyclables and all hazardous or toxic substances, wastes, recyclables or other
pollutants, and all substances which, if released, may cause impairment of or
damage to the environment, human health or safety or property, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, wastes or recyclables of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
Swap Contracts dealing with interest rates, currency exchange rates or commodity
prices, either generally or under specific contingencies.

 

“Hydrocarbons” means crude oil, natural gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all constituents, elements or compounds thereof and products
refined or processed therefrom.

 

“Immaterial Subsidiary” means, as at any date, any Subsidiary of the Borrower
designated as such by the Borrower in a certificate delivered by the Borrower to
the Administrative Agent on the Effective Date or at any time thereafter (and
which designation has not been rescinded in a subsequent certificate of the
Borrower delivered to the Administrative Agent); provided that the aggregate
assets of all such Subsidiaries so designated as at the end of and for any
Fiscal Year may not exceed 5.0% of Consolidated Tangible Assets of the Borrower
as reflected on the most recent financial statements delivered pursuant to
Section 6.01(a).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

8

--------------------------------------------------------------------------------


 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business that are not unpaid for more than 60
days after the date on which such trade account payable was created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capital Lease Obligations and Synthetic
Lease Obligations; and

 

(g)                                  all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless, and to the extent that, such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.06(e).

 

“Insolvency Proceeding” shall mean, with respect to any Person, any involuntary
or voluntary liquidation, dissolution, or any sale of all or substantially all
of the assets in connection with any reorganization of such Person following a
default, marshaling of assets or liabilities, receivership, conservatorship,
assignment for the benefit of creditors, insolvency, bankruptcy, reorganization,
arrangement or composition of such Person (whether or not pursuant to Debtor
Relief Laws) and any other proceeding, whether voluntary or involuntary, under
Debtor Relief Laws for the protection of debtors involving such Person or any of
its assets.

 

“Intercreditor Amendment” has the meaning set forth in Section 6.12(a).

 

“Interest Act (Canada)” means the Interest Act (Canada), including the
regulations made and, from time to time, in force under that Act.

 

“Interest Payment Date” means (a) the last Business Day of each March, June,
September and December and (b) the Maturity Date.

 

“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested,

 

9

--------------------------------------------------------------------------------


 

without adjustment for subsequent increases or decreases in the value of such
Investment, but shall be reduced by the amount of any returns on such
Investment.

 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Interest Act (Alberta)” means the Judgment Interest Act of Alberta,
including the regulations made and, from time to time, in force under that Act.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial and local laws, statutes, treaties, rules, guidelines,
directives, guides, bulletins, interpretations, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and
includes the successors of each such party as Lenders hereunder pursuant to
Section 10.06.

 

“Lending Office” means the office or offices as each Lender may from time to
time notify the Borrower and the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, floating charge or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever, whether
arising under any Law or by contract (including any conditional sale or other
title retention agreement, any easement, right of way or other encumbrance on
title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing); provided that, for the avoidance of
doubt, the Merger Agreement shall not be deemed to be a “Lien.”

 

“Loan” means a term loan made pursuant to Section 2.01.

 

“Loan Documents” means this Agreement, the Note, the Guaranties, the Security
Documents, the Intercreditor Agreement, each amendment, supplement, joinder,
modification, consent or waiver of, to or in respect of any of the foregoing
entered into from time to time, and all other agreements and instruments at any
time delivered in connection herewith or therewith (exclusive of term sheets and
any commitment letter); provided, that for the avoidance of doubt, the Merger
Agreement shall not be deemed to be a “Loan Document” hereunder.

 

“Loan Notice” means a notice of a Borrowing pursuant to Section 2.01, which
shall be substantially in the form of Exhibit D.

 

“Loan Parties” means, collectively, the Borrower, the Sponsor Guarantor, and
each Subsidiary of the Borrower that is or is required to be a party to any Loan
Document.

 

“Mark-to-Market” means the process of revaluing for trading purposes commodity
contracts held by any Person, whether in respect of physical inventory, futures,
forward exchanges, swaps or other derivatives, in each case relating to Natural
Gas, and which contracts may have a fixed price, a floating price and fixed
differential, or other pricing basis, to the current market prices for such
contracts, and determining

 

10

--------------------------------------------------------------------------------


 

the gain or loss on such contracts, on an aggregate net trading basis for all
such contracts of such Person, by comparing the original prices of such
contracts to the market prices on the date of determination.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document; or (c) a material impairment of the ability of the
Borrower and its Subsidiaries, taken as a whole, to perform their obligations
under the Loan Documents; or (d) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

“Maturity Date” means the earlier to occur of (a) January 28, 2017 and (b) the
Trigger Date.

 

“Maximum Rate” has the meaning set forth in Section 10.08.

 

“Merger Agreement” has the meaning set forth in the Recitals to this Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Natural Gas” means any mixture of hydrocarbons or hydrocarbons and
noncombustible gases, in a gaseous state, consisting primarily of methane.

 

“Natural Gas Storage Facility” means any Natural Gas storage facility now or
hereafter owned, leased or utilized by any Loan Party and operated by a Loan
Party, other than the NGPL Facility; provided that, for the avoidance of doubt,
the natural gas storage facilities owned by the Loan Parties and commonly known
and described as Countess and Suffield shall each be deemed to be a separate
Natural Gas Storage Facility.

 

“NGPL Facility” means the storage facilities owned or operated by Natural Gas
Pipeline Company of America in respect of which the Loan Parties have rights to
store Natural Gas pursuant to one or more contracts with Natural Gas Pipeline
Company of America.

 

“Non-US Lender” means any Person acting as a Lender that is organized under the
Laws of a jurisdiction other than the United States. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loans made by such Lender hereunder, substantially in the form of
Exhibit A.

 

“Obligations” means all advances to, and debts, liabilities, obligations and
covenants of, any Loan Party arising under any Loan Document with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including without limitation, the Loans and interest and fees that accrue
after the commencement by or against any Loan Party or any Affiliate thereof of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding.

 

11

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
that are Taxes imposed as a result of a present or former connection between a
Lender or other recipient and the jurisdiction imposing such tax (other than a
present or former connection arising from executing, delivering or performing
its obligations or receiving a payment under, or enforcing, any Loan Document,
or sold or assigned an interest in any Loan or Loan Document).

 

“Participant” has the meaning specified in Section 10.06(b).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law on October 26, 2001)), as
amended or modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permits and Authorizations” means all permits, licenses, approvals,
certificates, entitlements, exemptions and other authorizations issued by
Governmental Authorities, including those required under Environmental Laws,
certificates of occupancy, those permits required in connection with the
ownership and operation of the Loan Parties’ respective businesses (including
all Natural Gas Storage Facilities and applicable pipelines), and all
amendments, modifications, consolidations, replacements, supplements, general
and specific terms and conditions and addenda thereto.

 

“Permitted Business” means either (a) purchasing, gathering, transporting,
marketing, selling, distributing, storing or otherwise handling or providing
services relating to Hydrocarbons or activities or services reasonably related
or ancillary thereto, including entering into Hedging Obligations to support
these businesses, (b) or any other activity consistent with the Risk Management
Policy or (3) any other business that generates gross income that constitutes
“qualifying income” under Section 7704(d) of the Code.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of commercially reasonable business judgment.

 

12

--------------------------------------------------------------------------------


 

“Permitted Investors” means the Sponsor and its affiliates (but excluding the
Borrower and its Subsidiaries) for so long as a Permitted Investor is an
affiliate of the Borrower.

 

“Person” means any natural person, corporation (including an unlimited liability
corporation), limited liability company, trust, joint venture, association,
company, partnership (limited or general), Governmental Authority or other
entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower, or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Position” means (a) any physically owned Natural Gas constituting inventory,
(b) any obligation to purchase or sell Natural Gas constituting inventory,
however evidenced, whether for the then current or forward time, (c) any
exchange or over-the-counter put, call or other options or any forward or
futures contract relating to Natural Gas that constitutes inventory, (d) any
type of Swap Contract relating to Natural Gas constituting inventory and (e) any
other arrangement relating to Natural Gas constituting inventory that has price
or spread risk.

 

“PPSA” means the Personal Property Security Act (Alberta).

 

“Project Subsidiary” means any Subsidiary of the Borrower that is designated as
a Project Subsidiary pursuant to a resolution of the board of directors or
similar governing body, and any Subsidiary thereof, but only to the extent that
such Subsidiary: (a) has no Indebtedness that is recourse to any Loan Party;
(b) except as permitted hereunder, is not party to any agreement, contract,
arrangement or understanding with the Borrower or any Subsidiary unless the
terms of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from Persons who are not Affiliates of the Borrower; (c) is a Person
with respect to which neither the Borrower nor any Subsidiary has any direct or
indirect obligation (i) to subscribe for additional Equity Interests or (ii) to
maintain or preserve such Person’s financial condition or to cause such Person
to achieve any specified levels of operating results; and (d) has not guaranteed
or otherwise directly or indirectly provided credit support for any Indebtedness
of the Borrower or any Subsidiary.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any release, seepage, spill, emission, leak, escape, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, dumping or
migration into the environment, including the movement of Hazardous Materials
through ambient air, soil, surface water, ground water, wetlands, land or
sub-surface strata.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate Outstanding Amount of all Loans as of
such date.

 

“Responsible Officer” means with respect to any Loan Party, the chief executive
officer, president, a vice president, chief financial officer, treasurer or
assistant treasurer of such Loan Party (or, if such Loan Party is managed by a
third party, such as a general partner, manager or managing member, the persons
performing comparable roles).  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party (a) shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party (or, if such Loan Party is a

 

13

--------------------------------------------------------------------------------


 

general partnership, on the part of such Loan Party’s general partner), (b) such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party (or, if such Loan Party is a limited partnership, on behalf of
such Loan Party’s general partner) and (c) such Responsible Officer shall be
conclusively presumed to have acted in his or her capacity as an officer of such
Loan Party (or, if such Loan Party is limited partnership, as an officer of such
Loan Party’s general partner), and not in his or her individual capacity.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Loan Party or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Loan Party’s or any Subsidiary’s stockholders,
partners or members (or the equivalent of any thereof).

 

“Revolver Agent” means Royal Bank of Canada in its capacity as administrative
agent and collateral agent for the lenders under the Revolver Credit Agreement.

 

“Revolver Amendment” has the meaning set forth in Section 6.12(a).

 

“Revolver Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of June 29, 2012, by and among Niska Gas Storage US, LLC,
AECO Gas Storage Partnership, the Borrower, the lenders party thereto, and
Revolver Agent, in the form as it exists on the Effective Date and without
regard to any amendments or changes thereto subsequent to the Effective Date
except for (i) amendments thereto expressly agreed to in writing by the Required
Lenders and (ii) amendments that are each (a) favorable to the Lenders or
(b) more restrictive with respect to the conduct of the Borrower.

 

“Revolver Priority Collateral” means all assets of the Loan Parties covered by a
Lien in favor of the Revolver Agent and constituting Accounts, inventory and
related assets, including any assets comprising the “Borrowing Base” as defined
in the Revolver Credit Agreement (excluding property, plant and equipment);
provided that the foregoing definition shall be subject to the terms of the
Intercreditor Agreement.

 

“Risk Management Policy” means the Risk Management Policy, which has been
adopted by the Loan Parties on or prior to the Effective Date, as such policy
may be amended, supplemented or otherwise modified from time to time by the Loan
Parties to the extent consistent with customary industry practice, and in all
cases as permitted under the Merger Agreement.

 

“Secured Parties” means the Administrative Agent, the Collateral Agent, each
Lender, and each other Person to which any of the Obligations is owed.

 

“Security Documents” means the Sponsor Pledge Agreement, any security
agreements, pledge agreements, mortgages and all other security agreements,
deeds of trust, chattel mortgages, pledges, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore or hereafter delivered by any Loan Party to the Administrative Agent
in connection with this Agreement or any transaction contemplated hereby to
secure the payment of any part of the Obligations or the performance of any Loan
Party’s other obligations under the Loan Documents.

 

“Senior Notes” means the $575 million principal amount of 6.50% senior notes due
2019 issued by Niska Gas Storage Finance Corp and Niska Gas Storage Canada ULC.

 

“Senior Notes Documents” means, collectively, the senior notes indenture, any
supplemental indentures relating thereto, the Senior Notes and any other
agreement or document related thereto.

 

14

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Sponsor” means, collectively, Carlyle/Riverstone Global Energy and Power Fund
II, L.P., Carlyle/Riverstone Global Energy and Power Fund III, L.P. and their
respective Control Investment Affiliates.

 

“Sponsor Guarantor” means Niska Sponsor Holdings Coöperatief U.A., a cooperative
with exclusion of liability for its members (coöperatie met uitsluiting van
aansprakelijkheid voor haar leden) under Dutch law, with corporate seat in
Amsterdam, the Netherlands, having its address at Prins Bernhardplein 200, 1097
JB, Amsterdam, the Netherlands, and registered with the Dutch Trade Register
under number 34391076.

 

“Sponsor Guaranty” means the Guaranty Agreement, dated as of the Effective Date,
executed by Sponsor Guarantor in favor of the Administrative Agent, for the
benefit of the Secured Parties, whereby Sponsor Guarantor guarantees the payment
of all Loans.

 

“Sponsor Guaranty Termination Date” means the date upon which the Sponsor
Guaranty shall terminate, as set forth in Section 15 of the Sponsor Guaranty.

 

“Sponsor Pledge Agreement” means the Pledge Agreement, dated as of the Effective
Date, executed by Sponsor Guarantor in favor of the Administrative Agent, for
the benefit of the Secured Parties, whereby Sponsor Guarantor pledges the Equity
Interests it holds in the Borrower as Collateral.

 

“Subordinated Debt” means Indebtedness subordinated to the Obligations on terms
and pursuant to agreements reasonably acceptable and satisfactory to the
Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower. Notwithstanding the foregoing, a Project Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of Articles V, VI (other than Section 6.01), VII and VIII of this
Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, commodity futures contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions,

 

15

--------------------------------------------------------------------------------


 

currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any international foreign exchange master
agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
Mark-to-Market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off balance sheet or tax retention lease.

 

“Tax Returns” has the meaning set forth in Section 5.11(a).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including all interest, fines and penalties with respect thereto.

 

“Term Priority Collateral” means all assets of the Loan Parties covered by a
Lien in favor of the Administrative Agent, for the benefit of the Secured
Parties, and not constituting Revolver Priority Collateral; provided that the
foregoing definition shall be subject to the terms of the Intercreditor
Agreement.

 

“Total Commitment” means the aggregate commitment of the Lenders to make the
Loans, which aggregate commitment shall be $50,000,000.00 prior to the Maturity
Date.

 

“Trigger Date” means the first to occur of (a) the acceleration of the Loans
during the continuance of an Event of Default, (b) the date on which the Merger
Agreement is terminated in accordance with its terms, (c) the date that is 90
days after the date on which the Administrative Agent, acting at the direction
of the Required Lenders, provides written notice to the Borrower stating that
Required Lenders have determined, acting reasonably and in good faith, that the
acquisition of the business of the Borrower and its Subsidiaries pursuant to the
Merger Agreement cannot or will not be consummated for any reason, including
without limitation regulatory matters or legal bars, and (d) any uncured breach
of any other agreement between the Borrower or Sponsor Guarantor, on the one
hand, and any Lender or any Affiliate thereof, on the other hand, which results
in termination of such agreement.

 

“Trigger Event Period” shall have the meaning provided for such term in the
Revolver Credit Agreement.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance

 

16

--------------------------------------------------------------------------------


 

with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“US Loan Parties” means the Borrower and each Subsidiary of the Borrower that
(a) is organized under the laws of any jurisdiction of the United States and
(b) is, or is required to be a party to any Loan Document.

 

“Voting Stock” of any specified Person as of any date, means the Equity
Interests of such Person that is at the time entitled to vote in the election of
the board of directors or any similar governing body of such Person.

 

1.02                        Other Interpretive Provisions.  With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including”.

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed herein.

 

17

--------------------------------------------------------------------------------


 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent financial statements and other documents
required under this Agreement setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.05                        Dollar Equivalents.  Unless otherwise specified
herein, (i) all dollar amounts expressed herein shall refer to Dollars and
(ii) for purposes of calculating compliance with the terms of this Agreement and
the other Loan Documents (including for purposes of calculating compliance with
the covenants), each obligation or calculation shall be converted to its Dollar
Equivalent. Unless otherwise provided, dollar ($) baskets set forth in the
representations and warranties, covenants and events of default provisions of
this Agreement and other similar baskets (it being understood that this sentence
does not apply to Article II of this Agreement) are calculated as of each date
of measurement by the Dollar Equivalent thereof as of such date of measurement;
provided that if any such baskets are exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
baskets were accessed, such baskets will not be deemed to have been exceeded
solely as a result of such fluctuations in currency exchange rates.

 

1.06                        Designation of Project Subsidiaries.

 

(a)                                 The Borrower may designate any Subsidiary to
be a Project Subsidiary (i) if such designation would not result in a Default or
an Event of Default and (ii) to the extent the Revolver Credit Agreement remains
effective, for so long as such Subsidiary is designated as a Project Subsidiary
under the Revolver Credit Agreement.  If a Subsidiary is designated as a Project
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower or any of its other Subsidiaries in the subsidiary designated as
a Project Subsidiary will be deemed to be an Investment made as of the time of
the designation and will reduce the amount available for Investments permitted
hereunder. That designation will only be permitted if the Investment would be
permitted at that time and if such Subsidiary otherwise meets the definition of
a Project Subsidiary. Any Project Subsidiary may be redesignated to be a
Subsidiary if that redesignation would not cause a Default or an Event of
Default upon such redesignation.

 

(b)                                 The Borrower will notify the Administrative
Agent promptly following the designation of any Project Subsidiary, which
notification shall include a certification by a Responsible Officer to the
effect that such designation complied with the preceding conditions and was
permitted by Section 7.02. If, at any time, any Project Subsidiary fails to meet
the preceding requirements of a Project Subsidiary, it will thereafter cease to
be a Project Subsidiary for purposes hereof and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Subsidiary of the Borrower as of
the date of such determination.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        Loans.  Subject to the terms and conditions set
forth herein, each Lender agrees to make loans to the Borrower, denominated in
Dollars, from time to time on any Business Day prior to the Maturity Date, in a
principal amount that will not result in (i) such Lender’s Exposure exceeding
such Lender’s Commitment, or (ii) the aggregate principal amount of the Loans
(excluding principal representing interest that has been capitalized and added
to the principal amount of the Loans outstanding in accordance with the terms of
Section 2.05(d) hereof) outstanding exceeding the Total Commitment.  Within the
foregoing limits and subject to the other terms and conditions set forth herein,
the Borrower may borrow, prepay and reborrow Loans.

 

2.02                        Borrowings.

 

(a)                                 Notice of Borrowing.  Each Borrowing shall
be made upon the Borrower’s written notice to the Administrative Agent.  Each
such notice must be received by the Administrative Agent not later than 1:00
p.m. five Business Days prior to the requested date of any Borrowing.  Each
Borrowing shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Loan Notice shall specify (i) the requested
date of the Borrowing (which shall be a Business Day), (ii) the principal amount
of Loan to be borrowed and (iii) wire instructions for the funding of the Loan.

 

(b)                                 Funding of Loans.  Following receipt of a
Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage of the Loans and each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02, the Administrative Agent
shall make funds available to the Borrower by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

2.03                        Prepayments.

 

(a)                                 Optional Prepayments.  The Borrower may,
upon five Business Days’ prior written notice to the Administrative Agent, from
time to time voluntarily prepay Loans made to it in whole or in part, without
premium or penalty, provided that partial prepayments shall be in an amount that
is not less than $1,000,000.  The Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)                                 General Provisions Relating to Prepayments. 
Each prepayment of the Loans under Section 2.03(a) shall be accompanied by all
interest then accrued and unpaid (excluding, for the avoidance of doubt,
interest capitalized and added to the principal amount of the Loans outstanding
in accordance with Section 2.05(d)) on the principal so prepaid.  Any principal
or interest prepaid pursuant to this Section shall be in addition to, and not in
lieu of, all payments otherwise required to be paid under the Loan Documents at
the time of such prepayment.

 

2.04                        Repayment of Loans.  The Borrower shall repay on the
Maturity Date the aggregate principal amount of the Loans outstanding on such
date.

 

19

--------------------------------------------------------------------------------


 

2.05                        Interest.

 

(a)                                 Rate of Interest.  Subject to the provisions
of subsection (b) below, each Loan shall bear interest on the outstanding
principal amount thereof (including amounts capitalized pursuant to this
Section 2.05) at a rate per annum equal to 10.00%, compounded quarterly on each
Interest Payment Date.

 

(b)                                 Increased Rate of Interest in Certain
Circumstances.  So long as an Event of Default has occurred and is continuing,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at an interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(c)                                  Interest on Past Due Amounts.  Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable upon demand.

 

(d)                                 Payment of Interest; Election to Pay
Interest In Kind.  Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date.  At the election of the Borrower, interest on each
Loan may be paid in kind on each Interest Payment Date by capitalizing and
adding the accrued interest on such Interest Payment Date to the principal
amount of the Loans outstanding after which time such amount shall constitute
principal owing hereunder and shall accrue interest in accordance with the terms
hereof.  The Borrower will notify the Administrative Agent in writing of its
election to pay interest in kind as provided in the immediately preceding
sentence not less than five Business Days prior to the applicable Interest
Payment Date.  Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any Insolvency Proceeding. The covenant to pay interest at the
rate provided hereunder shall not merge in any judgment relating to the
Obligations.

 

(e)                                  Computation of Interest.  All computation
of interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year).  Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year (the “deemed year”) which
contains fewer days than the actual number of days in the calendar year of
calculation, such rate of interest or other rate shall be expressed as a yearly
rate for purposes of the Interest Act (Canada) by multiplying such rate of
interest or other rate by the actual number of days in the calendar year of
calculation and dividing it by the number of days in the deemed year. Whenever a
rate of interest or other rate per annum hereunder is expressed or calculated on
the basis of a year of 360 days, such rate of interest or other rate shall be
expressed, for purposes of the Interest Act (Canada), as a rate per annum,
calculated on the basis of a 365 day year, by multiplying such rate of interest
or other rate by 365 and dividing it by 360.  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made, shall, subject
to Section 2.07(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusively correct
and binding for all purposes, absent manifest error.

 

2.06                        Evidence of Debt.  The Loans made hereunder shall be
evidenced by one or more accounts or records maintained by such Lender and the
Administrative Agent in the ordinary course of business in accordance with its
usual practice. The accounts or records maintained by the Administrative Agent
and each Lender shall be presumed correct, absent manifest error, with respect
to the amount of the Loans made by the applicable Lenders and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  The Borrower shall
execute and deliver to each Lender a Note which shall evidence such Lender’s
Loans, in addition to such accounts or

 

20

--------------------------------------------------------------------------------


 

records.  Each Lender may attach schedules to the Note and endorse thereon the
date, amount and maturity of the Loans and payments with respect thereto.

 

2.07                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or set-off. All payments of principal and interest on each
Loan shall be made in Dollars.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at 250 Vesey Street, 15th Floor, New York, NY 10281-1023, and in immediately
available funds not later than 1:00 p.m. on the date specified herein.  The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender.  All payments received
by the Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest shall continue to accrue. If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest.

 

(b)                                 Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Loans set forth in Section 4.02
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(c)                                  Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans are several and not joint.
The failure of any Lender to make any Loan on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan.

 

(d)                                 Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(e)                                  Currency Indemnity.  If a payment relative
to any of the Obligations is made to any Agent or any Lender in a currency (the
“Other Currency”) other than the currency in which such Obligation is
denominated (the “Obligation Currency”), whether voluntarily or pursuant to an
order of judgment of a court or tribunal of any jurisdiction, such payment will,
to the extent permitted by applicable Law, constitute a discharge of the
liability in respect of such Obligation only to the extent of the amount of
Obligation Currency which such Agent or Lender purchases with the amount
received at the designated place of payment, such purchase to be at such time as
such Agent or Lender may reasonably elect, but in any event within three
Business Days after receipt of such payment. If the amount of Obligation
Currency able to be purchased is less than the amount of Obligation Currency
originally due to such Agent or Lender in respect to the relevant Obligation,
the Borrower will indemnify and save such Agent or Lender harmless from and
against any loss or damage arising as a result of such deficiency. This
indemnity will constitute an obligation separate and independent from the other
obligations contained herein, will give rise to a separate and independent cause
of action, will apply irrespective of any indulgence granted by any Agent or any
Lender and will continue in full force and effect notwithstanding any judgment
or order in respect of any amount due hereunder or under any judgment or order.

 

21

--------------------------------------------------------------------------------


 

2.08                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of set-off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it, resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of such Loans and accrued interest thereon or fees with respect
thereto greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans of the other applicable Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the applicable Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(a)                                 if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest;

 

(b)                                 the provisions of this Section 2.08 shall
not be construed to apply to (i) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement, (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section shall apply) or (iii) any payment received by any Lender pursuant to
Section 9.10; and

 

(c)                                  if any Lender shall exercise a right of
set-off or counterclaim with respect to any asset that could be subject to an
Enforcement Action and distributed pursuant to Section 9.10 if realized on as a
result thereof, the benefit of any payment received as a result of such set-off
or counterclaim shall be shared by the Lenders pursuant to this Section 2.08
ratably in accordance with the respective distributions in respect of realizing
on such asset to which the Lenders would have been entitled if such asset had
been realized on pursuant to an Enforcement Action and the proceeds of such
realization distributed pursuant to Section 9.10.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

ARTICLE III.
TAXES AND YIELD PROTECTION

 

3.01                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Loan Parties hereunder or
under any other Loan Document shall be made free and clear of and without
deduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if applicable Law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable by the
applicable Loan Party shall be increased (and in the case of interest, the
amount of interest shall be increased) as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Administrative
Agent or applicable Lender, as the case may be, receives an amount equal to the
sum it would have received had no such deductions or withholdings been made,
(ii) the applicable withholding agent shall make such deductions and
withholdings, and (iii) the applicable withholding agent shall timely

 

22

--------------------------------------------------------------------------------


 

pay the full amount deducted and withheld to the relevant Governmental Authority
or its agent in accordance with applicable Law.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower.  The Loan
Parties Borrower shall jointly and severally indemnify the applicable Agent or
Lender or other applicable recipient, within 15 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) paid by such Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses (including reasonable
attorneys’ and accountants’ fees and expenses) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate prepared in good faith as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, the
Lender shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  Within 30 days after
the date of any payment of any Taxes by a Loan Party to a Governmental Authority
pursuant to this Section 3.01, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment (to the extent such a receipt is issued), a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Status of Lenders.

 

(i)                                     Each Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (in such number of copies as shall
be requested by the recipient provided that each Lender shall deliver at least
one of such applicable forms) the applicable forms specified in subsections (A),
(B), (C), (D), (E), and (F) of this Section 3.01(e)(i) and from time to time
upon the reasonable request of the Borrower and the Administrative Agent, but
only if the Lender is legally entitled to do so.

 

(A)                               duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E or any successor form claiming eligibility for
benefits of an income tax treaty to which the United States is a party;

 

(B)                               duly completed copies of Internal Revenue
Service Form W-8ECI or any successor form claiming exemption from U.S. federal
withholding tax because the applicable income is effectively connected with a
U.S. trade or business;

 

(C)                               in the case a Lender is a Non-US Lender
claiming exemption under Section 871(h) or 881(c) of the Code, duly completed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E or any successor form
and a certificate substantially in the form of Exhibit F-1 to the effect that
such Non-US Lender is a not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10-percent shareholder” of the Borrower
within the meaning of Section

 

23

--------------------------------------------------------------------------------


 

881(c)(3)(B) of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a U.S. Tax Compliance Certificate);

 

(D)                               duly completed copies of Internal Revenue
Service Form W-9 or any successor form certifying such Lender is exempt from
U.S. backup withholding;

 

(E)                                to the extent a Non-US Lender is not the
beneficial owner, duly completed copies of Internal Revenue Service Form W-8IMY,
accompanied by Form W-8ECI, Form W-8BEN or W-8BEN-E (or any successor form(s)),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, Internal Revenue Service Form W-9 (or any successor form), and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Non-US Lender is a partnership and one or more direct or
indirect partners of such Non-US Lender are claiming the portfolio interest
exemption, such Non-US Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner; and

 

(F)                                 Any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax or any other applicable withholding tax duly completed together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

(ii)                                  If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(iii)                               On or before the date Swan Finance LP (or
any successor or replacement Administrative Agent) becomes the Administrative
Agent hereunder, it shall deliver to the Borrower two duly executed originals of
either (i) Internal Revenue Service Form W-9 (or any successor forms) or (ii) a
U.S. branch withholding certificate on Internal Revenue Service Form W-8IMY (or
any successor forms) evidencing its agreement with the Borrower to be treated as
a “United States person” (as defined in Section 7701(a)(30) of the Code) (with
respect to amounts received on account of any Lender) and Internal Revenue
Service Form W-8ECI (or any successor forms) (with respect to amounts received
on its own account), with the effect that, in either case, to the extent the
Borrower is a “United States person” (as defined in Section 7701(a)(30) of the
Code) it will be entitled to make payments hereunder to the Administrative Agent
without withholding or deduction on account of U.S. federal withholding Tax.

 

24

--------------------------------------------------------------------------------


 

(iv)                              In addition, if requested by the Borrower or
the Administrative Agent, each Lender shall promptly deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not the Lender is subject to any
other exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document, or subject to backup withholding or
information reporting requirements.  Furthermore, each Lender agrees that if any
form or certification it previously delivered pursuant to this
Section 3.01(e) expires or becomes obsolete or inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
Agent or Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Agent or Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund) (such amount the “Refund Amount”), provided that the
Borrower, upon the request of such Agent or Lender, agrees to repay the Refund
Amount (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or Lender if such Agent or Lender is
required to repay such refund to such Governmental Authority, provided however
that the Borrower shall be permitted to refuse receipt of a Refund Amount. This
subsection shall not be construed to require any Agent or Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person, and nothing in this
subsection shall be construed so as to interfere with the right of any Agent or
Lender to arrange its tax affairs as it deems appropriate. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or a Lender be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the Lender in a less favorable net after-Tax position than such party
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.

 

(g)                                  Defined terms.  For purposes of this
Section 3.01, the term “applicable law” includes FATCA.

 

3.02                        Survival.  All of the obligations of the Borrower
under this Article III shall survive termination of the Total Commitment and
repayment of all Obligations hereunder.

 

3.03                        Merger Agreement Indemnity Terms Unchanged Hereby. 
Nothing contained in this Article III shall be deemed to alter, amend, modify or
change the terms of Section 12.6 of the Merger Agreement.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO THIS AGREEMENT AND CREDIT EXTENSIONS

 

4.01                        Conditions of Agreement.  The effectiveness of this
Agreement is subject to satisfaction or waiver of the following conditions
precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party unless otherwise specified, each dated the Effective Date (or, in the case
of certificates

 

25

--------------------------------------------------------------------------------


 

of governmental officials, a recent date before the Effective Date) and each in
form and substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     executed counterparts of (A) this
Agreement from each party hereto, (B) the Note, (C) each of the Guaranties from
each Person required to be a Guarantor under the Revolver Credit Agreement,
(D) the Sponsor Pledge Agreement and (E) such other documents as the
Administrative Agent shall reasonably request in connection with the perfection
of the Collateral Agent’s security interest in the Equity Interests in the
Borrower owned by the Sponsor Guarantor, in each case, in form and substance
reasonably satisfactory to the Administrative Agent;

 

(ii)                                  for each of the Loan Parties:

 

(A)                               a copy of such Loan Party’s Organization
Documents, as amended up to and including the Effective Date, (1) certified (to
the extent such certification can be obtained) as of a recent date by the
applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, and (2) certified as of the Effective
Date by the secretary or assistant secretary of such Loan Party or a Responsible
Officer of such Loan Party as being in full force and effect without further
modification or amendment;

 

(B)                               a good standing certificate or certificate of
status from the applicable Governmental Authority of such Loan Party’s
jurisdiction of incorporation, organization or formation, each dated a recent
date prior to the Effective Date; provided, that the Borrower shall not be
required to provide such documentation with respect to the Sponsor Guarantor or
Niska Partners Coöperatief U.A.;

 

(C)                               signature and incumbency certificates of the
officers of such Loan Party executing the Loan Documents to which it is a party,
dated as of the Effective Date;

 

(D)                               duly adopted resolutions of the board of
directors or similar governing body of such Loan Party approving and authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound,
certified as of the Effective Date by the secretary or assistant secretary of
such Loan Party or a Responsible Officer of such Loan Party, as being in full
force and effect without modification or amendment; and

 

(E)                                such other documents as the Administrative
Agent may reasonably request;

 

(iii)                               the favorable opinions (addressed to the
Administrative Agent and the Lenders) of (A) Latham & Watkins LLP, counsel to
the Loan Parties, and (B) Bennett Jones LLP, Canadian counsel to the Loan
Parties, in each case, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(iv)                              the results of a recent lien search in each of
the jurisdictions where the Loan Parties are located (within the meaning of the
UCC or the PPSA, as applicable) and each other jurisdiction that the
Administrative Agent may reasonably request, and such

 

26

--------------------------------------------------------------------------------


 

search shall reveal no liens on any assets of the Loan Parties except for liens
permitted by Section 7.01 or released or discharged on or prior to the Effective
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent; and

 

(v)                                 a certificate signed by a Responsible
Officer of the Borrower (it being understood that, with respect to such person
executing such certificate as a Responsible Officer, such certificate is
provided in such person’s capacity as an officer of the Borrower and not in such
person’s individual capacity):

 

(A)                               certifying that, since March 31, 2015, no
event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect;

 

(B)                               certifying that the representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained in such representations and
warranties) on and as of the Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date;

 

(C)                               certifying that no Default or Event of Default
has occurred and is continuing; and

 

(D)                               certifying that, as of the Effective Date,
there is no action, suit, investigation or proceeding pending or, to the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect; and

 

(vi)                              a certificate of a Responsible Officer of the
Borrower (it being understood that, with respect to the person executing such
certificate as a Responsible Officer of Borrower, such certificate is provided
in such person’s capacity as an officer of the Borrower, and not in such
person’s individual capacity), substantially in the form of Exhibit E, attesting
to the Solvency of each Loan Party, on a consolidated basis, as of the Effective
Date.

 

(b)                                 After giving effect to the transactions
contemplated hereby, the Loan Parties shall not have any outstanding
Indebtedness other than (i) Indebtedness under the Revolving Credit Agreement,
(ii) the Obligations and (iii) Indebtedness permitted by the Merger Agreement.

 

(c)                                  The Administrative Agent shall have
received all documentation and other information required by any Governmental
Authority under any applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation, the Patriot Act.

 

(d)                                 The Borrower shall have paid all fees,
charges and disbursements of not more than one US and one Canadian counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent), in each
case, to the extent estimated or invoiced at least one (1) Business Day prior to
the Effective Date; provided that this Section 4.01(d) shall not apply to any
fees, charges and disbursements made or incurred in connection with the

 

27

--------------------------------------------------------------------------------


 

preparation, negotiation, execution, delivery or performance of the Merger
Agreement or expenses related to any diligence with respect thereto.

 

4.02                        Conditions to all Loans.  The obligation of the
Administrative Agent and the Lenders to honor any Loan Notice is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document shall be true and correct in all material respects (without duplication
of any materiality qualifier contained in such representations and warranties)
on and as of the date of such Loan, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Borrowing or from the application of the
proceeds thereof.

 

(c)                                  The Administrative Agent shall not have
provided to the Borrower written notice that the Administrative Agent has
determined, acting reasonably and in good faith, that the acquisition of the
business of the Borrower and its Subsidiaries pursuant to the Merger Agreement
cannot or will not be consummated for any reason, including without limitation
regulatory matters or legal bars.

 

(d)                                 The Administrative Agent shall have received
a Loan Notice in accordance with the requirements hereof.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in
Sections 4.02(a) through (c) have been satisfied on and as of the date of such
Loan.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                        Existence, Qualification and Power.  Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and is licensed and, to
the extent such concept is applicable in such jurisdiction, in good standing,
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, and (d) is in compliance with all applicable Laws; except in each case
referred to in clause (b)(i), (c) or (d) to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries (other than Liens created under the Security Documents),
including, without limitation, the Revolver Credit Agreement or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or

 

28

--------------------------------------------------------------------------------


 

(c) violate any Law, except in each case referred to in clause (b) or (c), to
the extent such violations could not reasonably be expected to have a Material
Adverse Effect.

 

5.03                        Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents or (d) to the best of the Loan Parties’ knowledge,
the exercise by the Administrative Agent or any Lender of its rights under the
Loan Documents or the remedies in respect of the Collateral pursuant to the
Security Documents (other than, in each case, as contemplated by the Loan
Documents), except for (i) those that have been obtained, taken, given or made
prior to the Effective Date and are in full force and effect, (ii) those filings
required after the Effective Date to maintain the validity, perfection and
priority of any Liens created under the Security Documents, (iii) those filings
required after the Effective Date to create and perfect any Liens created
pursuant to the requirements of Sections 6.12 and 6.13, (iv) those required in
the ordinary course of business of the Loan Parties in order to comply with the
requirements of applicable Law (provided that, to the extent non-compliance
could reasonably be expected to result in a Material Adverse Effect, they will
be obtained by the times required by applicable Law), (v) those required by
applicable Law in connection with any Disposition of Collateral by the
Administrative Agent or other Secured Party in the course of exercising remedies
pursuant to the Security Documents and (vi) to the extent that non-compliance
could not reasonably be expected to result in a Material Adverse Effect.

 

5.04                        Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 Since March 31, 2015, there has been no
event or circumstance either individually or in the aggregate that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(b)                                 The most recent financial statements
furnished pursuant to (i) Section 6.01(a) and (ii) Section 6.01(b), in each
case, were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries in each case, as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clause (ii),
to the absence of footnotes and to normal year-end audit adjustments.

 

5.06                        Litigation.  Except as set forth on Schedule 5.06,
there are no investigations, actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, against any
Loan Party or against any of the Loan Parties’ properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.

 

29

--------------------------------------------------------------------------------


 

5.07                        No Default.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens.  Each Loan Party has
good record (or registered) title in fee simple to, or valid leasehold interests
in, or holds other valid rights pursuant to access agreements, petroleum and
natural gas leases, trust agreements or other agreements, to, all real property
necessary or used in the ordinary conduct of its business, except (a) any
deficiency in such rights existing at the time such property was acquired or any
other deficiency that would not reasonably be expected to have a Material
Adverse Effect and (b) Liens permitted by Section 7.01.

 

Set forth on Schedule 5.08 is a complete and accurate list, as of the Effective
Date, of the addresses of all real property owned or leased by any Loan Party.

 

5.09                        Environmental Compliance.  Each Loan Party conducts,
from and after the Effective Date, in the ordinary course of business a review
of the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on its
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                        Insurance.  The properties of each Loan Party are
insured with financially sound and reputable insurance companies not Affiliates
of any Loan Party, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the applicable Loan Party
operates.

 

5.11                        Taxes.  (a) Each Loan Party has filed all federal
and other material tax returns and reports required to be filed (collectively,
the “Tax Returns”); all such Tax Returns are true, correct and complete in all
material respects; and all material Taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any fine, penalty, interest, late charge or loss may be added thereto
for non-payment thereof, except where contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, (i) no adjustment or penalty relating to any
Tax Return has been proposed formally or informally by any Governmental
Authority and, to the knowledge of each Loan Party, no basis exists for any such
adjustment, (ii) except as set forth on Schedule 5.11, no Tax Return is under
audit or examination by any Governmental Authority and no notice of such an
audit or examination or any assertion of any claim for Taxes has been given or
made by any Government Authority, (iii) proper and accurate amounts have been
withheld by each Loan Party from their respective employees for all periods in
full and complete compliance with the tax, social security and unemployment
withholding provisions of the applicable Governmental Authority and such
withholdings have been timely paid to the respective Governmental Authorities.

 

(c)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, no Loan Party has (i) executed or filed with
the IRS, the Canada Revenue Agency or any other Governmental Authority any
agreement or other document extending, or having the effect of extending, the
period for the filing of any Tax Return or the assessment or collection of any
Taxes, or (ii) incurred any obligation under any tax sharing agreement or
arrangement.

 

30

--------------------------------------------------------------------------------


 

5.12                        ERISA and Pension Plan Compliance.

 

(a)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, each Plan is in compliance with the
applicable provisions of ERISA, the Code and other federal or state Laws. Except
as could not reasonably be expected to have a Material Adverse Effect, each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Except as could not reasonably be expected to
have a Material Adverse Effect, each Loan Party and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except as could not reasonably be expected
to have a Material Adverse Effect, (i) no ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) no Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) no Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.

 

(d)                                 No Canadian Loan Party sponsors or
participates in, or is required under Applicable Canadian Pension Legislation to
sponsor or participate in, any Canadian Pension Plan in respect of any of their
employees or former employees in Canada.

 

5.13                        Subsidiaries; Equity Interests.  As of the Effective
Date, the Borrower has no Subsidiaries other than those specifically disclosed
in Part (a) of Schedule 5.13, and all of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
(to the extent applicable) and are owned by a Loan Party in the amounts
specified in Part (a) of Schedule 5.13 free and clear of all Liens other than
Liens permitted under Section 7.01. As of the Effective Date, the Borrower has
no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. As of the Effective Date,
set forth in Part (c) of Schedule 5.13 is a complete and accurate list of all
Loan Parties (other than the Sponsor Guarantor), showing as of the Effective
Date (as to each Loan Party) the jurisdiction of its organization, the address
of its principal place of business or chief executive office and its U.S.
taxpayer identification number or, in the case of any non-US Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its organization.

 

5.14                        Margin Regulations; Investment Company Act; Permits
and Authorizations.

 

(a)                                 No Loan Party is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

 

31

--------------------------------------------------------------------------------


 

(b)           No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

(c)           (i) Each Loan Party has obtained and maintains all Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect and (ii) each Loan Party has operated
its business in compliance with the provisions of its Permits and
Authorizations, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

5.15        Disclosure.  No report, financial statement, certificate or other
written factual information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

 

5.16        Compliance with Laws.  Each Loan Party is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its businesses, operations or properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17        Intellectual Property; Licenses, Etc.  Each Loan Party, to its
knowledge, owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses to
intellectual property rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
its business, without conflict with the rights of any other Person, except as
could not reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Borrower, no material slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party infringes upon any material IP
Rights held by any other Person, except as could not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18        Labor Disputes.  Since the Effective Date, (a) there are no strikes,
lockouts or slowdowns against any Loan Party pending, or to the knowledge of the
Borrower, threatened, and (b) all payments due from any Loan Party or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Loan Party or such Subsidiary to the extent required by GAAP, except, in each
case, as could not reasonably be expected to have a Material Adverse Effect.

 

5.19        Solvency.  Upon giving effect to the execution of this Agreement,
the other Loan Documents and the consummation of the transactions contemplated
hereby, the Borrower together with each Guarantor on a consolidated basis will
be Solvent.

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
indemnification or other contingent obligations not yet due

 

32

--------------------------------------------------------------------------------


 

and owing), the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each of its Subsidiaries that
are Loan Parties to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent in form
and detail reasonably satisfactory to the Administrative Agent:

 

(a)           as soon as available, but in any event within 90 days after the
end of each Fiscal Year (commencing with the Fiscal Year ending March 31, 2016),
a consolidated balance sheet of the Borrower and its Subsidiaries, and, the
related combined statements of income or operations, partners’ capital and cash
flows for such Fiscal Year, setting forth in each case (for the Fiscal Year
ending March 31, 2016 and each Fiscal Year thereafter) in comparative form the
figures for the previous Fiscal Year, all in reasonable detail and prepared in
accordance with GAAP, such combined statements or consolidated statements, as
applicable to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

 

(b)           as soon as available, but in any event within, in the case of each
other Fiscal Quarter that is not the end of a Fiscal Year, 45 days after the end
of such Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2015), a consolidated balance sheet of the Borrower and its Subsidiaries, as at
the end of such Fiscal Quarter, and the related consolidated statements of
income or operations, partners’ capital and cash flows for such Fiscal Quarter
and for the portion of the Fiscal Year then ended, setting forth in each case
(for the Fiscal Quarter ending June 30, 2015 and each Fiscal Quarter thereafter)
in comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as fairly presenting in all
material respects the financial condition, results of operations, partners’
capital and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

(c)           as soon as available during any Trigger Event Period, but in any
event within 45 days after the end of each calendar month during such Trigger
Event Period (other than March, June, September and December), a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
calendar month, and the related consolidated statements of income or operations
for such calendar month and for the period from the beginning of the then
current Fiscal Year to the end of such calendar month, all in reasonable detail
and prepared in accordance with GAAP, subject to changes resulting from normal
year-end adjustments and the absence of footnotes.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if any such Default shall exist, stating the nature and status of
such event;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief

 

33

--------------------------------------------------------------------------------


 

financial officer, treasurer or controller of the Borrower (not in his or her
individual capacity but solely in his or her capacity as an officer of the
Borrower);

 

(c)           [Reserved]

 

(d)           promptly after the furnishing thereof, copies of any statement or
report, furnished to any holder of debt securities of any Loan Party pursuant to
the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Administrative Agent pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(e)           written notice of the occurrence of a Trigger Event Period as soon
as available;

 

(f)            as soon as available, but in any event within 90 days after the
end of each Fiscal year, a report summarizing the insurance coverage (specifying
type, amount and carrier) in effect for each Loan Party and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(g)           on each Friday (or the next succeeding Business Day if such day is
not a Business Day or if such day is the day immediately following Thanksgiving,
December 25, January 1 or July 4) of each calendar week, a report as of the
immediately preceding Business Day of all Loan Parties’ Positions in form and
detail satisfactory to the Administrative Agent and certifying that such
Positions are in compliance with the Risk Management Policy; and

 

(h)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may from
time to time reasonably request, subject to any applicable restrictions under
Applicable Law.

 

6.03        Notices.

 

(a)           Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default; and

 

(b)           Promptly notify the Administrative Agent and each Lender:

 

(i)            of any matter that has resulted or could reasonably be expected
to result in a Material Adverse Effect;

 

(ii)           of the occurrence of any ERISA Event; and

 

(iii)          of any material change in accounting policies or financial
reporting practices by any Loan Party.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document, the breach of which gave rise to the
Default described in such notice.

 

6.04        Payment of Taxes.  Pay and discharge as the same shall become due
and payable, all its material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets

 

34

--------------------------------------------------------------------------------


 

which, if unpaid, would by law become a Lien upon its property, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Loan Party.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization, provided, however, that the Borrower and
its Subsidiaries may consummate any merger, consolidation or other transfer of
assets as permitted by Section 7.05 or 7.06, (b) take all reasonable action to
maintain all rights, privileges, Permits and Authorizations and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, manage and operate all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted, (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of any Loan Party, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.  Promptly after the request of the
Administrative Agent, provide to the Administrative Agent insurance certificates
detailing the insurance maintained by the Loan Parties, including endorsements
naming the Administrative Agent as additional insured and, to the extent
required under Section 6.12(a), lender’s loss payable.

 

6.08        Compliance with Laws.  Comply in all respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

6.09        Books and Records.  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the applicable Loan Party.

 

6.10        Inspection and Commercial Finance Examination Reports.  Any written
report, summary or other written results (collectively referred to in this
Section as “reports”) of any (a) inspection of the Loan Parties or
(b) commercial finance examination of the business and assets of the Loan
Parties, in each case, conducted by or on behalf of the Revolver Agent pursuant
to the Revolver Credit Agreement shall be provided by the Borrower to the
Administrative Agent promptly after receipt (and solely to the extent received)
by the Borrower thereof, subject, in each case, to any confidentiality
provisions applicable to such reports to the extent such provisions prohibit the
delivery of such reports to the lenders under the Revolver Credit Agreement.

 

6.11        Use of Proceeds.  Use the proceeds of the Loans for working capital
purposes.

 

35

--------------------------------------------------------------------------------


 

6.12        Grant of Security Upon Obtaining the Revolver Amendment; Additional
Guarantors and Grantors.

 

(a)           The Borrower will use commercially reasonable efforts to seek
(i) an amendment to the Revolver Credit Agreement (the “Revolver Amendment”),
and will facilitate the Administrative Agent’s participation in the negotiation
of such Revolver Amendment, to permit the grant of Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, on substantially all
of the assets of the Borrower and each of the other Loan Parties (other than the
Sponsor Guarantor) and (ii) an intercreditor agreement among the Administrative
Agent, the Revolver Agent and the Loan Parties other than the Sponsor Guarantor
(the “Intercreditor Agreement”) providing that the Administrative Agent’s Liens
in the Revolver Priority Collateral are subordinate to the Revolver Agent’s
Liens in the Revolver Priority Collateral and that the Revolver Agent’s Liens in
the Term Priority Collateral are subordinate to the Administrative Agent’s Liens
in the Term Priority Collateral.  Upon obtaining the Revolver Amendment, the
Loan Parties (other than the Sponsor Guarantor) will (A) execute and deliver to
the Administrative Agent all Security Documents and related documents and
instruments (including legal opinion letters (in form satisfactory to the
Administrative Agent) and insurance policy endorsements naming Administrative
Agent as an additional insured with respect to liability policies (other than
directors and officers policies and workers compensation) maintained by the Loan
Parties and as loss payee with respect to the property insurance maintained by
the Loan Parties) required by the Administrative Agent to cause the
Administrative Agent to have perfected Liens on substantially all of the assets
of the Loan Parties (other than the Sponsor Guarantor) and (B) enter into an
amendment to this Agreement that is reasonably satisfactory to the Agents, the
Lenders and the Borrower as necessary in connection with the granting of such
Liens.

 

(b)           Upon the formation (including as a result of a conversion from one
corporate form to another) of any new or indirect Subsidiary (other than any
Excluded Subsidiary) or acquisition of any new direct or indirect Subsidiary
(other than any Excluded Subsidiary) by any Loan Party (other than the Sponsor
Guarantor), promptly notify the Administrative Agent of such formation or
acquisition and promptly thereafter (and in any event within 30 days after such
formation or acquisition), at the Borrower’s expense:

 

(i)            cause such Subsidiary to (A) become a party to the Guaranty as a
“Guarantor” thereunder by executing and delivering to the Administrative Agent a
supplement to the Guaranty in the form specified therein, and (B) deliver to the
Administrative Agent documents of the types referred to in clause (ii) of
Section 4.01(a); and, if requested by the Administrative Agent, customary
opinions of counsel to such Subsidiary, all in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, that the Borrower
shall not be required to cause such Subsidiary to comply with the terms of this
Section 6.12(b)(i) if (1) so long as the Revolver Credit Agreement remains in
effect, such Subsidiary is not required pursuant to the terms of the Revolver
Credit Agreement to guaranty the payment of the “US Revolver Obligations” (as
defined in the Revolver Credit Agreement) or (2) at any time after the Revolver
Credit Agreement has been terminated, such Subsidiary is a CFC;

 

(ii)           if such formation or acquisition occurs after obtaining the
Revolver Amendment, (A) cause all of the Equity Interests in such Subsidiary to
be pledged to the Administrative Agent to secure the Obligations by executing
and delivering to the Administrative Agent the applicable Security Documents,
(B) pursuant to the applicable Security Document, and in accordance with the
Intercreditor Agreement, deliver or cause the applicable Subsidiary to deliver
to the Administrative Agent all certificates and stock powers (to the extent
such Equity Interests are certificated) and other documents required

 

36

--------------------------------------------------------------------------------


 

by such Security Document with respect to all such Equity Interests, (C) take or
cause the applicable Subsidiary to take such other actions as may be reasonably
necessary to provide the Administrative Agent with a perfected pledge of and
security interest in such Equity Interests, and (D) if requested by the
Administrative Agent, deliver or cause the applicable Subsidiary to deliver to
the Administrative Agent documents of the types referred to in clause (ii) of
Section 4.01(a) and customary opinions of counsel, all in form, content and
scope, reasonably satisfactory to the Administrative Agent; provided, that
notwithstanding anything in this Section 6.12(b)(ii) to the contrary, only 66%
of the Equity Interests in such Subsidiary will be required to be pledged
pursuant hereto in the event that (1) so long as the Revolver Credit Agreement
remains in effect, only 66% of the Equity Interests in such Subsidiary are
required to be pledged as security for the “US Revolver Obligations” as defined
in, and pursuant to the terms of, the Revolver Credit Agreement or (2) at any
time after the Revolver Credit Agreement has been terminated, the Subsidiary
that is the issuer of such Equity Interests is a CFC;

 

(iii)          if such formation or acquisition occurs after obtaining the
Revolver Amendment, cause such Subsidiary to (A) become a party to the
applicable Security Document by delivering to the Administrative Agent a
supplement to such Security Document in the form specified therein, (B) take
whatever action (including delivering proper financing statements in form
appropriate for filing under the UCC or PPSA, as applicable) may be necessary in
the opinion of the Administrative Agent to vest in the Administrative Agent, for
the benefit of the Secured Parties, a perfected security interest in the assets
purported to be subject to the applicable Security Document and (C) if requested
by the Administrative Agent, deliver to the Administrative Agent additional
security and other agreements and customary opinions of counsel, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

Notwithstanding anything in this Section 6.12 to the contrary, the
Administrative Agent may, in its Permitted Discretion, lengthen the foregoing
time periods and otherwise modify (with the consent of the Borrower) the
foregoing requirements and may waive the foregoing requirements to the extent
that the cost of obtaining a security interest in the foregoing Collateral is
excessive (as reasonably determined by the Administrative Agent) in relation to
the benefits to the Secured Parties.

 

6.13        Further Assurances.  Promptly upon reasonable request by the
Administrative Agent, (a) correct any material defect or error in the execution,
acknowledgment, filing or recordation of any Loan Document; and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably require from time to time
in order to (i) perfect and maintain the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder and (ii) assure, convey, grant, and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party is or is
to be a party.

 

6.14        Environmental Matters; Environmental Reviews.  (a) Comply in all
material respects with all Environmental Laws now or hereafter applicable to
such Loan Party and its properties and assets, obtain all Permits and
Authorizations necessary for its operations and maintain all such Permits and
Authorizations in full force and effect (in each case, except where the failure
to do so could not

 

37

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect), and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
applicable Environmental Laws. Each Loan Party will promptly pay and discharge
when due all material debts, claims, liabilities and obligations with respect to
any clean-up or remediation measures necessary to comply with Environmental Laws
unless, in each case, the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves required by GAAP are
being maintained by the applicable Loan Party.

 

(b)           Promptly furnish to the Administrative Agent all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Loan Party, or of which it has notice,
pending or threatened against any Loan Party, by any Governmental Authority with
respect to any alleged violation of or non-compliance with any Environmental
Laws or any Permits and Authorizations in connection with its ownership or use
of its properties or the operation of its business that could be reasonably
expected to result in a material liability.

 

(c)           Promptly furnish to the Administrative Agent all requests for
information, notices of claim, demand letters, and other notifications, received
by any Loan Party in connection with its ownership or use of its properties or
the conduct of its business, relating to potential responsibility with respect
to any investigation, clean-up of or exposure to Hazardous Material at any
location that could be reasonably expected to result in a material liability.

 

6.15        Risk Management Review Reports.  Any written report, summary or
other written results of any risk management review of the businesses and assets
of the Loan Parties conducted by or on behalf of the Revolver Agent pursuant to
the Revolver Credit Agreement shall be provided by the Borrower to the
Administrative Agent promptly after receipt by the Borrower thereof except to
the extent that any confidentiality provisions applicable to such written
report, summary or other written results prohibits the Borrower from delivering
such materials to the lenders under the Revolving Credit Agreement.

 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than
indemnification or other contingent obligations not yet due and owing), the
Borrower shall not, and shall not permit any of its Subsidiaries to:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than as permitted under both (a) the Merger Agreement and (b) the Revolver
Credit Agreement.  For the avoidance of doubt, to the extent not permitted in
both such agreements the incurrence, assumption or suffering to exist of such
Liens shall not be permitted hereunder.

 

7.02        Investments.  Make or hold any Investments, except as permitted
under both (a) the Merger Agreement and (b) the Revolver Credit Agreement.  For
the avoidance of doubt, to the extent not permitted in both such agreements the
making or holding of such Investment shall not be permitted hereunder.

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, other than as permitted under both (a) the Merger Agreement and
(b) the Revolver Credit Agreement.  For the avoidance of doubt, to the extent
not permitted in both such agreements the creation, incurrence, assumption or
suffering to exist of such Indebtedness shall not be permitted hereunder.

 

38

--------------------------------------------------------------------------------


 

7.04        Swap Contracts.  Be a party to or in any manner be liable on any
Swap Contract, except as permitted under both (a) the Merger Agreement and
(b) the Revolver Credit Agreement.  For the avoidance of doubt, to the extent
not permitted in both such agreements being a party to or being liable on any
such Swap Contract shall not be permitted hereunder.

 

7.05        Fundamental Changes.  Merge, amalgamate or consolidate with or into
another Person, dissolve, liquidate or Dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person (any such action a
“Fundamental Change”), except as permitted under both (a) the Merger Agreement
and (b) the Revolver Credit Agreement.  For the avoidance of doubt, to the
extent not permitted in both such agreements any such Fundamental Change shall
not be permitted hereunder.

 

7.06        Dispositions.  Make any Disposition, except as permitted under both
(a) the Merger Agreement and (b) the Revolver Credit Agreement.  For the
avoidance of doubt, to the extent not permitted in both such agreements the
making of such Disposition shall not be permitted hereunder.

 

7.07        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except as permitted under both (a) the Merger Agreement and (b) the Revolver
Credit Agreement.  For the avoidance of doubt, to the extent not permitted in
both such agreements the declaration, making or incurrence of an obligation to
make such Restricted Payment shall not be permitted hereunder.

 

7.08        Change in Nature of Business.  Engage in any material line of
business that is not a Permitted Business.

 

7.09        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the ordinary course
of business, other than as permitted under both (a) the Merger Agreement and
(b) the Revolver Credit Agreement.  For the avoidance of doubt, to the extent
not permitted in both such agreements entering into such transaction shall not
be permitted hereunder.

 

7.10        Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document,
the Revolver Credit Agreement or the Senior Notes Documents) that (a) limits the
ability (i) of any Subsidiary (other than any Excluded Subsidiary) to make
Restricted Payments to the Borrower or any Guarantor or invest in the Borrower
or any Guarantor, or to repay loans and other indebtedness owing by it to the
Borrower or any Guarantor, (ii) of any Subsidiary (other than any Excluded
Subsidiary) to transfer property to the Borrower or any Guarantor, (iii) of any
Subsidiary (other than any Excluded Subsidiary) to Guarantee the Obligations of
the Borrower or (iv) of any Loan Party to create, incur, assume or suffer to
exist Liens in favor of the Secured Parties on property of such Loan Party,
other than as permitted under both (x) the Merger Agreement and (y) the Revolver
Credit Agreement.  For the avoidance of doubt, to the extent not permitted in
both such agreements entering into such Contractual Obligation shall not be
permitted hereunder.

 

7.11        Prepayments, Etc. of Subordinated Debt.  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Subordinated Debt, except as permitted under both (a) the Merger Agreement and
(b) the Revolver Credit Agreement.  For the avoidance of doubt, to the extent
not permitted in both such agreements such action shall not be permitted
hereunder.

 

7.12        Risk Management Compliance.  Enter into any transaction or permit to
exist any Position that is in violation of the Risk Management Policy, except as
permitted under both (a) the Merger Agreement and (b) the Revolver Credit
Agreement.  For the avoidance of doubt, to the extent not

 

39

--------------------------------------------------------------------------------


 

permitted in both such agreements entering into such transaction or permitting
to exist any such Position shall not be permitted hereunder.

 

7.13        Use of Proceeds.  Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

 

7.14        Subordinated Debt.  Amend or modify the terms (including
subordination terms) of the documents evidencing or governing any Subordinated
Debt permitted hereunder in a manner materially adverse to the Lenders without
the prior written consent of the Administrative Agent, or violate any of the
subordination terms of the documents evidencing or governing any Subordinated
Debt permitted hereunder.

 

7.15        Canadian Pension Plans.  Establish or maintain any Canadian Pension
Plan in respect of any of their employees or former employees in Canada.

 

7.16        Amendments to Organization Documents.  Enter into any modification
or amendment of, or waive any material right or obligation of any Person under
its Organization Documents if the effect thereof would be adverse to the Lenders
(including without limitation impairing or limiting the perfection or priority
of any Lien securing the Obligations owed to any Secured Party hereunder) or
violate Section 7.10.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within three days after the same becomes due, any interest on any Loan,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)           Specific Covenants.

 

(i)            Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03, 6.05(a), 6.11 or Article VII;

 

(ii)           Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 6.01, 6.02 (other than Section 6.02(h)),
6.10 or 6.12(a), and such failure continues for 15 days (and in the case of
Section 6.12(a), such 15-day period shall not commence until the Administrative
Agent has provided the Borrower with notice of such Default); or

 

(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date on which a
Responsible Officer of any Loan Party becomes aware of such failure and (ii) the
date on which notice of such failure is given to any Loan Party by any Agent
(which notice will be given at the request of any Lender); or

 

40

--------------------------------------------------------------------------------


 

(d)           Representations and Warranties; Certifications; Statements of
Fact.  Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party herein in
writing, in any other Loan Document, or in any certificate delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)           Cross-Default.  (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness (1) under the Revolver
Credit Agreement or (2) under the Senior Notes, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, such Indebtedness to be demanded or to become due or to
be repurchased, prepaid, defeased or redeemed (automatically or otherwise), or
an offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity and, for the avoidance of doubt, any Event of
Default under this clause (e) shall continue until waived by the Lenders (or the
required percentage thereof) in accordance with the terms hereof notwithstanding
any waiver or cure of the default or breach under the Revolver Credit Agreement
or the Senior Notes that resulted in the occurrence of such Event of Default; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of its
Subsidiaries (other than any Immaterial Subsidiary) institutes or consents to
the institution of any Insolvency Proceeding, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, monitor or
similar officer for it or for all or any material part of its property; or any
receiver, trustee, custodian, conservator, liquidator, rehabilitator, monitor or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any Insolvency Proceeding relating to any such Person or to all or any material
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

 

(h)           Invalidity of Loan Documents.  Any Loan Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any provision of any Loan
Document; or

 

(i)            Change of Control.  There occurs any Change of Control; or

 

(j)            Security Documents.  Any Security Document shall for any reason
(other than pursuant to the terms thereof) cease to create a valid and perfected
Lien (subject to Liens permitted hereunder) on a material portion of the
Collateral purported to be covered thereby, with the priority required by the
applicable Security Document, or any Loan Party shall so assert in writing.

 

41

--------------------------------------------------------------------------------


 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the Commitments to be terminated, whereupon the
Commitments shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)           exercise all rights and remedies available to it under the Loan
Documents and applicable Law;

 

provided that, upon the occurrence of an Event of Default under Section 8.01(f),
the obligation of any Lender to make Loans shall automatically terminate and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of any Agent or any Lender.

 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Administrative Agent as
provided in Section 9.10.

 

ARTICLE IX.
AGENTS

 

9.01        Appointment and Authority.

 

(a)           Each of the Lenders hereby irrevocably appoints Swan Finance LP to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents.  Each of the Lenders authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.

 

(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.04(b)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02        Rights as a Lender.  Each Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not such Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or

 

42

--------------------------------------------------------------------------------


 

unless the context otherwise requires, include the Person serving as such Agent
hereunder in its individual capacity to the extent it is or becomes a Lender
hereunder.  Each such Person and its Affiliates may lend money to and generally
engage in any kind of business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not such Agent hereunder and without
any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing:

 

(a)           no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)           no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

(c)           no Agent shall, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and no Agent shall be liable
for the failure to disclose, any information relating to any Borrower, any Loan
Party or any of their Affiliates that is communicated to or obtained by the
Person serving as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and nonappealable order or judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

9.04        Reliance by Agents.  The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such

 

43

--------------------------------------------------------------------------------


 

condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by such
Agent.  The Administrative Agent and any such sub agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities of such Agent.

 

9.06        Resignation of Agents.  Any Agent may at any time give notice of its
resignation to the Lenders and the Borrower effective upon appointment of a
successor Agent.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right to appoint a successor Agent from among the Lenders
or an Affiliate of any Lender. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders, appoint a successor Agent meeting the
qualifications set forth above; provided that if the retiring Agent shall notify
the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any Collateral held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each applicable Lender directly, until such time as the Required
Lenders appoint a successor Agent as provided for above in this Section. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.04 shall continue
in effect for the benefit of such retiring Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

9.07        Non-Reliance on Agents and Other Lenders.  Each of the Lenders
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each of the Lenders also acknowledges
that it will, independently and without reliance upon any Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any Insolvency Proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise

 

44

--------------------------------------------------------------------------------


 

and irrespective of whether such Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under
Section 10.04) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to such Agent and, in the event that such
Agent shall consent to the making of such payments directly to the Lenders, to
pay to such Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of such Agent and its agents and counsel, and any
other amounts due such Agent under Section 10.04.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize any Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

9.09        Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,

 

(i)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (A) upon termination of the
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is Disposed of as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (C) that is redeemed, transferred, terminated, wound-up, merged,
amalgamated, set-off, or otherwise dealt with in connection with any corporate
reorganization or other inter-corporate transactions among Loan Parties that are
permitted hereunder or under any other Loan Document, or (D) that is subject to
Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders; and

 

(ii)           to release any Guarantor from its obligations under the
applicable Guaranty if such Person ceases to be a Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the applicable Guaranty pursuant to this Section 9.09(a).

 

(b)           In connection with any release of any Lien or any Guarantor
pursuant to this Section 9.9, the Administrative Agent shall execute and deliver
all such documents and instruments as the applicable Loan Party shall reasonably
request to evidence such release.

 

45

--------------------------------------------------------------------------------


 

9.10        Enforcement Actions and Application of Proceeds.

 

(a)           The Obligations shall be subject to acceleration as provided in
Section 8.02.

 

(b)           If any Agent receives any payment or distribution of any kind
(whether in cash, securities or other property) in respect of any Enforcement
Action concerning the Collateral, such Agent shall apply such proceeds as
follows:

 

(i)            first, to the repayment of all costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Agents in
connection with (A) the administration of the Security Documents, (B) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any Collateral, (C) the exercise or enforcement of any
of the rights of the Agents hereunder or under the Security Documents, or
(D) the failure of any Loan Party to perform or observe any of the provisions of
the Security Documents;

 

(ii)           second, to the payment or other satisfaction of any Liens,
encumbrances, or adverse claims upon or against any of the Collateral that are
prior to those of such Agent or which such Agent is otherwise required to pay
under applicable Law;

 

(iii)          third, to the reimbursement of any Agent for the amount of any
obligations of any Loan Party that are prior to those of such Agent or which
such Agent is otherwise required to pay under applicable law and are paid or
discharged by such Agent (other than amounts for principal and interest under
the Loans) pursuant to the provisions hereof or of the Security Documents, and
of any related expenses of such Agent payable by any Loan Party hereunder or
thereunder;

 

(iv)          fourth, on a pro rata basis, to the satisfaction of the
Obligations, which payment shall be made ratably to each Lender in accordance
with its pro rata share of such Obligations;

 

(v)           fifth, to the payment of any other amounts required by applicable
Law (including any provision of the UCC or the PPSA); and

 

(vi)          sixth, by delivery to the Borrower or to whomever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document (except as provided therein), and no
consent to any departure by any Borrower or any other Loan Party therefrom
(except as provided therein), shall be effective unless in writing and signed by
the Required Lenders and such Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

 

(a)           no amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders, do any of the following at any time:

 

(i)            release all or substantially all of the value of any Guaranty,
except as a result of any release of a Guarantor that has ceased to be a
Subsidiary of Holdings or any

 

46

--------------------------------------------------------------------------------


 

Borrower or has become an Excluded Subsidiary in a transaction permitted under
this Agreement or as otherwise provided in such Guaranty;

 

(ii)           release all or substantially all of the Collateral in any
transaction or series of related transactions;

 

(iii)          subordinate the Collateral Agent’s Lien on all or substantially
all of the Collateral in any transaction or series of related transactions; or

 

(iv)          change any provision of this Section and the definition of
“Required Lenders” or any provision of the Loan Documents which provides for the
unanimous consent or approval of all the Lenders;

 

(b)           no amendment, waiver or consent shall increase the Commitment of
any Lender (or reinstate the commitment of any Lender terminated pursuant to
Section 8.02), unless in writing and signed by such Lender;

 

(c)           no amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders affected thereby:

 

(i)            reduce, forgive or waive the principal of, or interest on, the
Loans or any fees or other amounts payable hereunder to such Lender;

 

(ii)           postpone, waive or otherwise defer any date scheduled for any
payment of principal of or interest on the Loans or any fees or other amounts
payable to such Lender;

 

(iii)          change the order of application of any payment set forth in
Section 9.10 in any manner that materially affects such Lender; or

 

(iv)          change any provision of this clause (c).

 

provided, further, that no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document.

 

10.02      Notices; Effectiveness.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, if to the Borrower, any other Loan
Party, an Agent, or a Lender, to the address, facsimile number, electronic mail
address or telephone number specified for such Person on Schedule 10.02. 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when successfully transmitted or
receipt acknowledged by the recipient’s facsimile machine (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

47

--------------------------------------------------------------------------------


 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders. The Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any facsimile document or signature.

 

(c)           Change of Address, Etc.  The Borrower, the Agents and the Lenders
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)           Reliance by Agents and Lenders.  The Agents and Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower,
except to the extent such losses, costs, expenses and liabilities are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such indemnified
party.  All telephonic notices to and other telephonic communications with any
Agent may be recorded by the such Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder or under any other Loan Document
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.04      Expenses; Indemnity; Waivers.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of Norton Rose
Fulbright US LLP) in connection with the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all expenses incurred by the Administrative Agent or any
Lender (including the fees, charges and disbursements of any counsel for such
Agent or Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify
each Agent and Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee) incurred by any Indemnitee or asserted against
any Indemnitee by any third party or

 

48

--------------------------------------------------------------------------------


 

by the Borrower or any other Loan Party arising out of, in connection with, as a
result of or in any other way associated with any litigation, proceeding or
investigation in connection with (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, and the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only; the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Loan Party,
or any Environmental Liability related in any way to any Loan Party, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for material breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such Loan Party
has obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and the Borrower
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(d)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(e)           Waiver of Judgment Interest Act (Alberta).  To the extent
permitted by Law, the provisions of the Judgment Interest Act (Alberta) shall
not apply to the Loan Documents, and are hereby expressly waived by the
Borrower.

 

(f)            Deemed Reinvestment Not Applicable.  For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest shall
not apply to any interest calculation under the Loan Documents; all interest
payments to be made hereunder shall be paid without allowance or deduction for
deemed reinvestment or otherwise, before and after maturity, default and
judgment. The rates of interest specified under the Loan Documents are intended
to be nominal rates and not effective rates. Interest calculated shall be
calculated using the nominal rate method and not the effective rate method of
calculation.

 

(g)           Survival.  The agreements in this Section shall survive the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

49

--------------------------------------------------------------------------------


 

(h)           Merger Agreement Unaffected.  The agreements contained in this
Section 10.04 shall not apply to any expenses or losses, claims, damages,
liabilities and related expenses arising from the preparation, negotiation,
execution, delivery or performance of the Merger Agreement and  expenses related
to any diligence with respect thereto.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Agent or any Lender, or any Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then, to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such set-off
had not occurred.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, and (ii) each Lender may assign or otherwise transfer a portion or all of
its rights or obligations hereunder with the consent of the Borrower, provided
however that no such consent shall be required (1) so long as an Event of
Default has occurred and is continuing at the time of such assignment or (2) if
such assignment is to an Affiliate of such Lender.  Subject to acceptance and
recording thereof by the Administrative Agent or Lender in the Register (as
defined below), from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement.  The Administrative Agent, acting solely for this purpose as an agent
of the Borrower for tax purposes, shall maintain at one of its offices a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders and assigns, and principal
amounts (and stated interest) of the Loan owing to, each Lender and assign
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Agents, the Lenders, and assigns shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and any Lender or assign, at any reasonable time and from time to
time upon reasonable prior notice.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to this Section, from and after the effective date specified in each applicable
Assignment and Assumption Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Article III and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender with respect to the
assigned interest and a replacement Note to the assigning Lender to the extent
of the interest, if any, retained by such assigning Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (b) of this Section.

 

50

--------------------------------------------------------------------------------


 

(b)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agents, sell participations to any Person
(each, a “Participant”) in all or a portion of the Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) the Lender’s obligations under
this Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the Lenders shall continue to deal solely
and directly with the Lender in connection with the Lender’s rights and
obligations under this Agreement. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(c)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 than the applicable
Lender would have been entitled to receive as of the date of the sale with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

 

(d)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under the Note) to secure obligations of such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)           Treatment of Certain Information; Confidentiality.  Each of the
Agents and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
trustees, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to any Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party relating to any Loan Party or any of its businesses, other than
any such information that is available to any Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party, provided that, in
the case

 

51

--------------------------------------------------------------------------------


 

of information received from any Loan Party after the Effective Date, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Agents and the Lenders acknowledges that (a) the Information may
include material non-public information concerning the Borrower or any
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
federal, state and provincial securities Laws.

 

10.07      Right of Set-off.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Administrative Agent, to the fullest extent permitted by
applicable Law, to set off and apply any and all obligations (in whatever
currency) of any kind, whether or not arising hereunder, at any time owing by
such Lender to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured.
The rights of each Lender and each of its Affiliates under this Section are in
addition to other rights and remedies (including other rights of set-off) that
such Lender may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

 

10.08      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.09      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

10.10      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in

 

52

--------------------------------------------------------------------------------


 

connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.11      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12      Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)           Submission to Jurisdiction.  The Borrower and each other Loan
Party irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that any Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.

 

(c)           Waiver of Venue.  The Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby agrees that Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York shall apply to
the Loan Documents and irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)           Service of Process.  The Borrower and each other Loan Party
consents to process being served in any action or proceeding of the nature
referred to in paragraph (b) of this Section by mailing a copy thereof by
registered or certified mail to such Borrower or such other Loan Party at its
address set forth in Section 10.02 or, in the case of each Canadian Loan Party,
at its registered office. The Borrower and each other Loan Party agrees that
such service of process (i) shall be deemed in every respect effective and
binding service of process upon the Borrower or such other Loan Party, as the
case may be, in any such action or proceeding and (ii) shall, to the fullest
extent permitted by law, be taken and

 

53

--------------------------------------------------------------------------------


 

held to be valid personal service upon and personal delivery to the Borrower or
such other Loan Party, as the case may be. Nothing herein shall affect the right
of any Agent or any Lender to serve process in any other manner permitted by law
or shall limit the right of the Agents and the Lenders to bring proceedings
against the Borrower or any other Loan Party in the courts of any other
jurisdiction.

 

(e)           Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.13      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that:  (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Agents and the Lenders, on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
of the Agents and the Lenders is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Agents nor the Lenders has assumed nor will it assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or any
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Agents nor the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Agents, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Agents nor the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Agents and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty.

 

10.14      USA PATRIOT Act Notice.  The Administrative Agent, to the extent
subject to the Patriot Act, hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow the Lenders
to identify each

 

54

--------------------------------------------------------------------------------


 

Loan Party in accordance with the Patriot Act and the Borrower agrees to
promptly provide any such information upon the reasonable request of an Agent or
Lender or prospective Agent or Lender.

 

10.15      Sponsor Guaranty Termination Date.  Upon the Sponsor Guaranty
Termination Date, (i) the Sponsor Guarantor’s guarantee of the payment of the
Loans will terminate, (ii) Sponsor Guarantor shall no longer constitute a
Guarantor or Loan Party for purposes of this Agreement and the Loan Documents,
(iii) any Lien on any property of Sponsor Guarantor and the obligations under
the Sponsor Guaranty and the Sponsor Pledge Agreement provided by Sponsor
Guarantor shall, in each case, be released by the Administrative Agent and
(iv) there shall not be any Sponsor Guarantor for purposes of this Agreement and
the Loan Documents, and any rights of, or obligations, limitations or
restrictions on, the Sponsor Guarantor under this Agreement or any other Loan
Document shall be permanently extinguished.

 

[Remainder of Page Intentionally Left Blank]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

NISKA GAS STORAGE PARTNERS LLC,

 

as the Borrower

 

 

 

 

 

By:

/s/ Jason A. Dubchak

 

Name:

Jason A. Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SWAN FINANCE LP, as the Administrative Agent, the Collateral Agent and a Lender,
by its general partner, SWAN HOLDINGS GP (CANADA) INC.

 

 

 

 

 

By:

/s/ Paul Hawksworth

 

Name:

Paul Hawksworth

 

Title:

Director and Vice President

 

SIGNATURE PAGE TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COMMITMENTS

 

Lender

 

Commitment

 

Applicable Percentage

 

Swan Finance LP

 

$

50,000,000.00

 

100

%

Total:

 

$

50,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

Litigation

 

1.              Eddie Barringer vs. Niska Gas Storage Partners LLC, et al. (Case
No. 11210)

 

2.              David Raul vs. Niska Gas Storage Partners LLC, et al. (Case
No. 11220)

 

3.              Nathan Peterson vs. Niska Gas Storage Partners LLC, et al. (Case
No. 11234)

 

4.              Fred Pappey vs. William H. Shea, Jr. et al. (Case No. 11238)

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.08

 

Real Property

 

Physical Address

 

Courier Address

 

Mailing Address

Niska Gas Storage

Suffield Facility

38.4 km north of Highway 1 on Jenner Road

Phone (403) 544 5101

 

Niska Gas Storage

Suffield Facility

c/o Suffield Industry Range Control, SIRC Building 441, CFB Suffield

TOJ 2NO

 

 

Niska Gas Storage

Suffield Facility

c/o #400, 607 — 8th Avenue S.W.

Calgary, AB T2P 0A7

Niska Gas Storage

Countess Facility

7.5 km south of Hwy 561 on west side of 56

Hussar, AB T0J 1S0

Phone (403) 787 2697

 

Niska Gas Storage

Countess Facility

7.5 km south of Hwy 561 on west side of 56

Hussar, AB T0J 1S0

Sort to route 306 (DHL)

Phone (403) 787 2697

 

 

Niska Gas Storage

Countess Facility

c/o #400, 607 — 8th Avenue S.W.

Calgary, AB T2P 0A7

Wild Goose Storage

2780 West Liberty Road

Gridley, CA 95948

Phone (530) 846-7350

 

 

Wild Goose Storage

2780 West Liberty Road

Gridley, CA 95948

Phone (530) 846-7350

 

Wild Goose Storage

c/o #400, 607 — 8th Avenue S.W.

Calgary, AB T2P 0A7

Salt Plains Storage

½ Mile South & ½ Mile West of

Manchester, OK 73758

Phone (580) 694-2249

 

Salt Plains Storage

½ Mile South & ½ Mile West of

Manchester, OK 73758

Phone (580) 694-2249

 

 

Salt Plains Storage

c/o #400, 607 — 8th Avenue S.W.

Calgary, AB T2P 0A7

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.11

 

Audits/Examinations of Tax Returns

 

The below noted tax returns are to be amended accordingly. Details are provided
below.

 

Niska Partners Management ULC

 

1.              Tax year end March 31, 2013

 

a.              Management fee revenue is understated by $2.3M. The amendment
will reduce the entity’s non-capital loss pools by $2.3M.

 

AECO Gas Storage Partnership (“AECO”)

 

1.              Cushion Gas Amendments

 

a.              March 31, 2011 — T5013

 

i.      The March 31, 2014 cushion gas analysis has created a change in estimate
in respect to cushion gas volumes. With the change in estimate, it has impacted
the return and an amendment is required.  The tax impact related to the
amendment will be included in March 31, 2015 tax return.

 

b.              March 31, 2012 — T5013

 

i.      The March 31, 2014 cushion gas analysis has created a change in estimate
in respect to cushion gas volumes. With the change in estimate, it has impacted
the return and an amendment is required.  The tax impact related to the
amendment will be included in March 31, 2015 tax return.

 

c.               March 31, 2013— T5013

 

i.      The March 31, 2014 cushion gas analysis has created a change in estimate
in respect to cushion gas volumes. With the change in estimate, it has impacted
the return and an amendment is required.  The tax impact related to the
amendment will be included in March 31, 2015 tax return.

 

The March 31, 2015 — T5013 will include an adjustment based on the required
amendments for the March 31, 2011, March 31, 2012 and March 31, 2013 T5013. In
summary, AECO’s undepreciated capital cost (“UCC”) will be reduced by $8.1M. In
addition, from the adjustments, AECO will allocate $6.7M of taxable income and a
capital loss of $14.7M to Niska Gas Storage Canada ULC who is AECO’s majority
partner (99.999%).

 

--------------------------------------------------------------------------------


 

2.              S.261(21) Amendments

 

a.              AECO has deducted losses which are denied under S.261(21). The
losses claimed in each of the fiscal years ended March 31, 2010, 2011, 2012,
2013, and 2014 were USD $190,310, USD $527,617, USD $950,994, USD $860,642, and
USD $1,369,903, If a filing position cannot be taken in relation to the denied
losses, the cumulative denied loss of $3,899,466 will be adjusted on AECO’s
March 31, 2015 T5013 return and will result in a taxable income allocation to
Niska Gas Storage Canada ULC.

 

Niska Gas Storage Canada ULC (“NGSC ULC”)

 

1.              Cushion Gas Adjustments from AECO

 

a.              Due to the change in estimate in cushion gas volumes related to
AECO, NGSC ULC, will be allocated $14.7M of capital losses and taxable income of
$6.7M. The allocation will be picked up in NGSC ULC’s January 31, 2016 tax
return.

 

2.              S.261(21) Amendments from AECO

 

a.              The denied losses in AECO, if a filing position cannot be taken,
will result in a taxable allocation of $3,899,460 from AECO to NGSC ULC. The
taxable income inclusion will be offset fully by NGSC ULC’s non-capital loss
pools.

 

Access Gas Services Inc. (“Access BC”)

 

1.              Unreported FX Gains

 

a.              Access BC’s taxable income will increase by $360,348 in its
March 31, 2015 tax year due to unreported FX gains on account of income, if a
filing position cannot be taken for the denied losses under S.261(21). The
losses have not been included in taxable income. The unreported gains for the
taxation years ended March 31, 2012, 2013, and 2014 were CAD $58,007, CAD
$299,967, and CAD $2,374, respectively.  The taxable income inclusion will be
offset fully by Access BC’s non-capital loss pools.

 

2.              Potential Amendment

 

a.              Niska is currently assessing if an amendment is required in
relation to Access BC’s March 31, 2014 tax year. The assessment is regarding a
potential understatement of its revolver B interest expense by CAD $204,934 and
overstatement of its credit charges expense by CAD $656,661. If an amendment is

 

--------------------------------------------------------------------------------


 

required there would be a reduction of non-capital loss pools of approximately
CAD $451,727.

 

Access Gas Services (Ontario) Inc. (“Access ON”)

 

1.              Unreported FX Gains

 

a.              Access ON’s taxable income will increase by $1,891,843 in its
March 31, 2015 tax year due to unreported FX gains on account of income, if a
filing position cannot be taken for the denied losses under S.261(21).  The
losses have not been included in taxable income. The unreported gains for the
taxation years ended March 31, 2011, 2012, 2013, and 2014 were CAD $226,984, CAD
$542,061, CAD $1,047,257, and CAD $75,541 respectively. Current tax will be
triggered from the noted adjustments in the range of 500K-550K CAD.

 

2.              Potential Amendment

 

a.              Niska is currently assessing if an amendment is required in
relation to Access ON’s March 31, 2014 tax year. The assessment is regarding a
potential understatement of its revolver C interest expense by CAD $1,326,100
and overstated its credit charges expense by CAD $1,761,090. The net difference
if an amendment is required would be an increase in taxable income of CAD
$434,990 that would trigger current tax of approximately CAD $130,000.

 

The below noted tax returns have been audited or in the process of being
audited. The audits relate to the tax jurisdiction of Canada. The auditing party
is Canada Revenue Agency.

 

Domestic Audits

 

1.              Niska Gas Storage Canada ULC

 

a.              Taxation Year - March 1/10- February 28/11

 

b.              Taxation Year - March 1/11 - January 1/12

 

2.              AECO Gas Storage Parternship

 

a.              Fiscal Period - April 1/09 — March 31/10

 

b.              Fiscal Period - April 1/10 — March 31/11

 

International Audits — all contemporaneous documentation requested by CRA has
been provided on the noted entities and audit periods.  No issues or adjustments
have been raised by CRA to date.

 

--------------------------------------------------------------------------------


 

1.              Niska Gas Storage Canada ULC

 

a.              Taxation Year - March 1/10 - February 28/11

 

b.              Taxation Year — March 1/11 — January 1/12

 

2.              AECO Gas Storage Partnership

 

a.              Fiscal Period — April 1/10 — March 31/11

 

b.              Fiscal Period - April 1/11 — March 31/12

 

c.               Fiscal Period - April 1/12 — March 31/13

 

3.              Niska Partners Management ULC

 

a.              Taxation Period — April 23/10 — March 31/11

 

4.              Niska Holdco ULC

 

a.              Taxation Year — April 26/10 — December 31/10

 

b.              Taxation Year — January 1/11 — December 31/11

 

c.               Taxation Year — January 1/12 - January 1/12

 

Non-Resident Withholding Tax Audits

 

1.              Niska Gas Storage Canada ULC

 

a.              Calendar Years 2010 — 2012

 

i.      The Canadian tax legal entity, Niska Gas Storage Canada ULC (“NGSC ULC”)
has received a withholding tax adjustment proposal from the Canadian tax
authority, Canada Revenue Agency, in relation to a non-resident audit which is
currently being performed. The non-resident audit is related to 2010-2012. The
proposal amount of CAD $13.4M is contested in good faith but based on
contingency accounting a reserve has been booked for CAD $7.7 (USD $6.1). Niska
has received indemnification on the final assessed liability from Riverstone.

 

2.              AECO Gas Storage Partnership

 

a.              Period of April 2008 to April 2009

 

--------------------------------------------------------------------------------


 

Withholding Tax Refund Application — Review

 

1.              Niska Holdco ULC  (“Holdco”)

 

a.              Taxation Year — April 26/10 — December 31/10

 

i.      During Holdco’s 2010 taxation year, withholding tax was erroneously
withheld on an interest payment from NGSC ULC to Niska Gas Storage Canada, L.P.
(“NGSC LP”).  NGSC LP was a Canadian resident partnership at the time of the
payment.  CRA reviewed the refund request and issued the refund as requested.

 

The noted tax returns have been audited or examined.

 

1.              Jurisdiction: Texas. Auditing party: Texas Comptroller of Public
Accountants (“Comptroller”). Legal entity: Niska Gas Storage LLC (“NGS LLC”).
Type of Tax: Texas Franchise Tax. Tax Year Calendar Years 2007, 2008 and 2009.

 

a.              A refund application was made by NGS LLC to the Comptroller’s
office for tax filings dating 2007-2009. The application was based on a revised
methodology which allocated revenues in a more precise and accurate fashion to
Texas.  After the Comptroller’s review, they agreed with the methodology and
issued a refund. NGS LLC has consistently applied the methodology to subsequent
filings and remains in good standing with the Comptroller’s office.

 

2.              Jurisdiction: California. Auditing party: State of California —
Franchise Tax Board. Legal entity: Wild Goose Storage, LLC. Type of Tax:
Franchise Tax. Tax Year 2006 — 2010.

 

3.              Jurisdiction: U.S. Federal. Auditing party: Internal Revenue
Service. Legal entity: Niska G.S. Holdings I, L.P.  Type of tax:  Partnership —
Income Tax. Tax Year 2010.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.13

 

Subsidiaries; Other Equity Investments; Information Regarding Loan Parties

 

PART A

 

Subsidiaries of Borrower

 

Niska US GP LLC

Niska GS Holdings I, L.P.

Niska Gas Storage US, LLC

Niska Gas Storage LLC

Wild Goose Storage, LLC

Niska Gas Storage US Finance Corp.

Salt Plains Storage, LLC

Niska Gas Transport Inc.

Starks Gas Storage L.L.C.

Coastal Bend Gas Storage LLC

Niska Midstream LLC

Niska Gas Storage Operations LLC

Niska Partners Coöperatief U.A.

Niska Gas Storage Canada ULC

Niska Canada GP ULC

AECO Gas Storage Partnership

Niska Gas Storage Canada Finance Corp.

Niska Partners Management ULC

Access Gas Services Inc.

Access Gas Services (Ontario) Inc.

EnerStream Agency Services Inc.

 

--------------------------------------------------------------------------------


 

Equity Investments

 

Entity Name

 

Owner Name

 

Percent
Owned

Niska US GP LLC

 

Niska Gas Storage Partners LLC

 

100

Niska GS Holdings I, L.P.

 

Niska Gas Storage Partners LLC

 

99.999

 

 

Niska US GP LLC

 

0.001

Niska Gas Storage US, LLC

 

Niska GS Holdings I, L.P.

 

100

Niska Gas Storage LLC

 

Niska Gas Storage US, LLC

 

100

Wild Goose Storage, LLC

 

Niska Gas Storage US, LLC

 

100

Niska Gas Storage US Finance Corp.

 

Nisks Gas Storage LLC

 

100

Salt Plains Storage, LLC

 

Niska Gas Storage LLC

 

100

Niska Gas Transport Inc.

 

Niska Gas Storage LLC

 

100

Starks Gas Storage L.L.C.

 

Niska Gas Storage LLC

 

100

Coastal Bend Gas Storage, LLC

 

Niska Gas Storage LLC

 

100

Niska Midstream LLC

 

Niska Gas Storage US, LLC

 

100

Niska Gas Storage Operations LLC

 

Niska Gas Storage Partners LLC

 

100

Niska Partners Coöperatief U.A.

 

Niska Gas Storage Partners LLC

 

99

 

 

Niska Gas Storage Operations LLC

 

1

Niska Gas Storage Canada ULC

 

Niska Partners Coöperatief U.A.

 

100

Niska Canada GP ULC

 

Niska Gas Storage Canada ULC

 

100

AECO Gas Storage Partnership

 

Niska Gas Storage Canada ULC

 

99.999

 

 

Niska Canada GP ULC

 

0.001

Niska Gas Storage Canada Finance Corp.

 

Niska Gas Storage Canada ULC

 

100

Niska Partners Management ULC

 

AECO Gas Storage Partnership

 

100

Access Gas Services Inc.

 

AECO Gas Storage Partnership

 

100

Access Gas Services (Ontario) Inc.

 

AECO Gas Storage Partnership

 

100

EnerStream Agency Services Inc.

 

AECO Gas Storage Partnership

 

100

 

--------------------------------------------------------------------------------


 

PART B

 

Equity Investments

 

See information provided in Part A of this Schedule 5.13

 

--------------------------------------------------------------------------------


 

PART C

 

Information Regarding Loan Parties

 

Company Name

 

Jurisdiction of
Organization

 

Address

 

Tax Identification
Number (or
Organizational
Number)

Niska US GP LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

27-2776838

Niska GS Holdings I, L.P.

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

20-4742885

Niska Gas Storage US, LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

98-0523179

Niska Gas Storage LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

20-4936889

Wild Goose Storage, LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

20-8050055

Niska Gas Storage US Finance Corp.

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

27-2014997

Salt Plains Storage, LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

20-4937080

Niska Gas Transport Inc.

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

27-0838117

 

--------------------------------------------------------------------------------


 

Company Name

 

Jurisdiction of
Organization

 

Address

 

Tax Identification
Number (or
Organizational
Number)

Starks Gas Storage L.L.C.

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

68-0560325

Coastal Bend Gas Storage, LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

68 0620371

Niska Midstream LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

47-1314827

Niska Gas Storage Operations LLC

 

Delaware

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

27-2776914

Niska Partners Coöperatief U.A.

 

Amsterdam,
Netherlands

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

98 1016467

Niska Gas Storage Canada ULC

 

Alberta,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

85956 9923
2016495109
(Corporate Access
Number)

Niska Canada GP ULC

 

Alberta,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

2016845493
(Corporate Access
Number)

AECO Gas Storage Partnership

 

Alberta,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

82104 9849
PT11985819
(Registration No.)

Niska Gas Storage Canada Finance Corp.

 

Alberta,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

2015191915
(Corporate Access
Number)

Niska Partners Management ULC

 

Alberta,
Canada

 

170 Radnor Chester
Road

 

81411 7859
2015321595

 

--------------------------------------------------------------------------------


 

Company Name

 

Jurisdiction of
Organization

 

Address

 

Tax Identification
Number (or
Organizational
Number)

 

 

 

 

Suite 150
Radnor, Pennsylvania
19087-5279

 

(Corporate Access
Number)

Access Gas Services Inc.

 

British
Columbia,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

83888 6521
BC0771090
(Incorporation
Number)

Access Gas Services (Ontario) Inc.

 

Ontario,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

84542 1494
002182338
(Corporate Access
Number)

EnerStream Agency Services Inc.

 

Ontario,
Canada

 

170 Radnor Chester
Road
Suite 150
Radnor, Pennsylvania
19087-5279

 

84556 8625
002182339
(Corporate Access
Number)

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

Certain Addresses for Notices

 

BORROWER OR ANY OTHER LOAN PARTY:

 

170 Radnor Chester Road

Suite 150

Radnor, Pennsylvania 19087-5279

Attention: Jason Dubchak

Telephone: (403) 513-8647

Telecopier: 1 (866) 208-6397

 

SWAN FINANCE LP IN ITS CAPACITY AS ADMINISTRATIVE AGENT, COLLATERAL AGENT OR
LENDER:

 

c/o Brookfield Infrastructure Group

1200 Smith Street, Suite 1200

Houston, TX 77002

Attention: Fred Day

Telephone: (713) 336-2173

Telecopier: (713) 951-0209

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

PROMISSORY NOTE

 

New York, New York

[Date of Issue]

 

FOR VALUE RECEIVED, Niska Gas Storage Partners LLC (the “Borrower”) hereby
promises to pay to                         (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), [AMOUNT]
DOLLARS ($[           ]), or such lesser principal amount of Loans as may from
time to time made by the Lender to the Borrower under that certain Credit
Agreement dated as of July   , 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among the Borrower, Swan Finance LP, an Ontario limited
partnership, as the Administrative Agent, and the Lenders party thereto.
Capitalized terms used and not defined herein have the meanings ascribed to them
in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest (except to the extent interest is capitalized
by addition to the principal amount in accordance with Section 2.05(d) of the
Credit Agreement) shall be made to the Administrative Agent for the account of
the Lender in Dollars and in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder (or, with
respect to accrued unpaid interest, capitalized by addition to the principal
amount in accordance with Section 2.05(d) of the Credit Agreement), such unpaid
amount shall bear interest from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
and payable at the times set forth in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranties and is secured by the Collateral. Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become or may be
declared to be immediately due and payable as provided in the Credit Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of the Loans and payments (including capitalization of
interest as provided in the Credit Agreement) with respect thereto; provided
that the failure of the Lender to make any such recordation or endorsement or
any error in doing so shall not affect the obligations of the Borrower hereunder
or under the Credit Agreement.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, acceleration,
dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Amount of
Loan Made

 

Amount of
(i) Principal
Paid or (ii)
Interest Paid
or (iii)
Interest
Added to
Principal
under the
Credit
Agreement,
this Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”‘) is made and effective as of July [     ], 2015,
by (i) Niska Gas Storage Partners LLC, a Delaware limited liability company
(“Borrower”), and (ii) each of the other entities listed on the signature
pages hereof or that become parties hereto pursuant to the Credit Agreement or
that become parties hereto pursuant to Section 12 hereof (each an “Affiliate
Guarantor” and collectively with Borrower, the “Guarantors”), in favor of each
Agent, each Lender and each other Person to which any Obligation (as each such
term is defined in the Credit Agreement referred to below) is owed (each, a
“Guaranteed Party” and, collectively, the “Guaranteed Parties”).

 

RECITALS:

 

WHEREAS, the Borrower, SWAN FINANCE LP, an Ontario limited partnership, as
Administrative Agent and Collateral Agent, and the Lenders have entered into a
Credit Agreement dated as of even date herewith (as from time to time amended,
supplemented, restated, increased, extended or otherwise modified, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make certain loans to
Borrower;

 

WHEREAS, each Affiliate Guarantor is a Subsidiary (as defined in the Credit
Agreement) of the Borrower;

 

WHEREAS, the proceeds of the extensions of credit to the Borrower under the
Credit Agreement will provide the Borrower with funds to enable the Borrower to
fund working capital shortfalls that are not otherwise funded with cash on hand
or other credit facilities of the Borrower;

 

WHEREAS, each Guarantor will derive substantial direct or indirect benefits from
the making of the Loans under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of Lenders to extend
credit under the Credit Agreement that each Guarantor shall have executed and
delivered this Guaranty for the benefit of the Guaranteed Parties.

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

AGREEMENTS:

 

Section 1.                                          Definitions. Reference is
hereby made to the Credit Agreement for all purposes. All terms used in this
Guaranty that are defined in the Credit Agreement and not otherwise defined
herein shall have the same meanings when used herein. All references herein to
any Loan Document or other document or instrument refer to the same as from time
to time

 

--------------------------------------------------------------------------------


 

amended, supplemented or restated. As used herein, the following terms shall
have the following meanings:

 

“Additional Guarantor” has the meaning given to such term in Section 12.

 

“Affiliate Guarantor” has the meaning set forth hereinabove.

 

“Bankruptcy Code” means the Title 11 of the United States Code.

 

“Borrower” has the meaning set forth in the recitals of this Guaranty.

 

“Credit Agreement” has the meaning set forth in the recitals of this Guaranty.

 

“Guaranteed Obligations” means the Obligations of all Loan Parties.

 

“Guaranteed Party” has the meaning set forth in the introductory paragraph of
this Guaranty.

 

“Guarantor” has the meaning set forth in the introductory paragraph of this
Guaranty.

 

“Guaranty” has the meaning set forth in the introductory paragraph of this
Guaranty.

 

“Net Worth” has the meaning given to such term in Section 3.

 

“Obligors” means Borrower, Guarantor, any Loan Party, and any other endorsers,
guarantors or obligors, primary or secondary, of any or all of the Guaranteed
Obligations.

 

“Security” means any rights, properties or interests of the Agents or the
Lenders, under the Loan Documents or otherwise, which provide recourse or other
benefits to the Agents or the Lenders in connection with the Guaranteed
Obligations or the non-payment or non-performance thereof, including Collateral
(whether real or personal, tangible or intangible) provided hereafter in which
the Agents or the Lenders have rights under or pursuant to any Loan Documents,
guaranties of the payment or performance of any Guaranteed Obligation, bonds,
surety agreements, keep-well agreements, letters of credit, rights of
subrogation, rights of offset, and rights pursuant to which other claims are
subordinated to the Guaranteed Obligations.

 

Section 2.                                          Guaranty.

 

(a)                                 Guarantor hereby absolutely, unconditionally
and irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as surety, the full and punctual payment and
performance when due and in the currency due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all of the Guaranteed
Obligations, whether or not from time to time reduced or extinguished (other
than by reason of the payment thereof) or hereafter increased or incurred,
whether or not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against Borrower, whether now or
hereafter existing, and whether due or to become due, including principal
(including therein interest that has been capitalized and added to the principal
amount of the Loans outstanding in accordance with

 

--------------------------------------------------------------------------------


 

Section 2.05(d) of the Credit Agreement), interest (including interest at the
contract rate applicable upon default accrued or accruing after the commencement
of any proceeding under the Bankruptcy Code or any applicable provisions of
comparable state or foreign law, whether or not such interest is an allowed
claim in such proceeding), fees and costs of collection. This Guaranty
constitutes a guaranty of payment and performance and not merely of collection.

 

(b)                                 Guarantor further agrees that, if (i) any
payment made by Borrower, a Guarantor, or any other Person and applied to the
Guaranteed Obligations is at any time annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or (ii) the proceeds of Security are required to be
returned by any Guaranteed Party to Borrower, its estate, trustee, receiver or
any other Person, including any Guarantor or any other guarantor of the
Guaranteed Obligations, under any Debtor Relief Law, equitable cause or any
other requirement of Law, then, to the extent of such payment or repayment, any
such Guarantor’s liability hereunder (and any Lien or other Security securing
such liability) shall be and remain in full force and effect, as fully as if
such payment had never been made.  If, prior to any of the foregoing, this
Guaranty shall have been cancelled or surrendered (and if any Lien or other
Security securing a Guarantor’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Guaranty (and such
Lien or other Security) shall be reinstated in full force and effect, and such
prior cancellation or surrender shall not diminish, release, discharge, impair
or otherwise affect the obligations of such Guarantor in respect of the amount
of such payment (or any Lien or other Security securing such obligation).  Any
transfer by subrogation which is made as contemplated in Section 7 prior to any
such payment or payments shall be (regardless of the terms of such transfer)
automatically voided upon the making of any such payment or payments, and all
rights so transferred shall thereupon revert to and be vested in the Guaranteed
Parties. If either Borrower or any other Obligor shall for any reason fail to
perform promptly any Guaranteed Obligation as and when such Guaranteed
Obligation shall become due and, in the case of a payment obligation, payable
(whether by stated maturity, acceleration or otherwise), each Guarantor will
jointly with the other Guarantors and severally forthwith, upon demand by
Administrative Agent, on behalf of the Guaranteed Parties, cause such Guaranteed
Obligation to be performed or, if specified by Administrative Agent, provide
sufficient funds, in such amount and manner as Administrative Agent shall in
good faith determine, for the prompt, full and faithful performance of such
Guaranteed Obligation by Administrative Agent or such other Person as
Administrative Agent shall designate.

 

(c)                                  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount of the Guaranteed Obligations for which any Guarantor shall be liable
shall not exceed the maximum amount for which such Guarantor can be liable
without rendering this Guaranty or any other Loan Document, as it relates to
such Guarantor, subject to avoidance under applicable Law relating to fraudulent
conveyance or fraudulent transfer (including Section 548 of the Bankruptcy Code
or any applicable provisions of any other applicable Debtor Relief Law)
(collectively, “Fraudulent Transfer Laws”), in each case after giving effect
(i) to all other liabilities of such Guarantor, contingent or otherwise, that
are relevant under such Fraudulent Transfer Laws and (ii) to the value of assets
of such Guarantor (as determined under the applicable provisions of such
Fraudulent Transfer Laws) after giving effect to any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Guarantor
pursuant to (A) applicable

 

--------------------------------------------------------------------------------


 

requirements of Law, (B) Section 3 of this Guaranty or (C) any other contractual
obligations providing for an equitable allocation among the Guarantors and other
Subsidiaries or Affiliates of Borrower of the Guaranteed Obligations.

 

Section 3.                                          Contribution.

 

(a)                                 To the extent that any Guarantor shall be
required hereunder to pay a portion of the Guaranteed Obligations exceeding the
greater of (i) the amount of the economic benefit actually received by such
Guarantor from the Loans and the other financial accommodations provided to
Borrower and other Loan Parties under the Loan Documents and (ii) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by Borrower for which it is primarily liable as borrower) in the same
proportion as such Guarantor’s Net Worth at the date enforcement is sought
hereunder bears to the aggregate Net Worth of all the Loan Parties at the date
enforcement is sought hereunder, then such Guarantor shall be reimbursed by such
other Loan Parties for the amount of such excess, pro rata, based on the
respective Net Worth of such other Guarantors at the date enforcement hereunder
is sought. As used in this Section 3, the “Net Worth” of each Loan Party means,
at any time, the remainder of (x) the fair value of such Guarantor’s assets
(other than any rights to contribution), minus (y) the fair value of such Loan
Party’s liabilities (other than its liabilities under its guaranty of the
Guaranteed Obligations).

 

Section 4.                                          Unconditional Guaranty.

 

(a)                                 No action which any Guaranteed Party may
take or omit to take in connection with any of the Loan Documents, any of the
Guaranteed Obligations or any Security, and no course of dealing of any
Guaranteed Party with any Obligor or any other Person, shall release or diminish
any Guarantor’s obligations, liabilities, agreements or duties hereunder, affect
this Guaranty in any way, or afford any Guarantor any recourse against any
Guaranteed Party, regardless of whether any such action or inaction may increase
any risks to or liabilities of any Guaranteed Party or any Obligor or increase
any risk to or diminish any safeguard of any Security. Without limiting the
foregoing, each Guarantor hereby expressly agrees that each Guaranteed Party
may, from time to time, without notice to (except as contemplated hereby or by
any other Loan Document) or the consent of such Guarantor, do any or all of the
following, in each case, in accordance with the terms of the Loan Documents:

 

(i)                                     amend, change or modify, in whole or in
part, any one or more of the other Loan Documents (except an amendment to a Loan
Document to which a Guarantor is a party to the extent such amendment requires
the consent of such Guarantor) and give or refuse to give any waivers or other
indulgences with respect thereto;

 

(ii)                                  neglect, delay, fail, or refuse to take or
prosecute any action for the collection or enforcement of any of the Guaranteed
Obligations, to foreclose or take or prosecute any action in connection with any
Security or Loan Document, to bring suit against any Obligor or any other
Person, or to take any other action concerning the Guaranteed Obligations or the
Loan Documents;

 

--------------------------------------------------------------------------------


 

(iii)                               accelerate, change, rearrange, extend, or
renew the time, rate, terms, or manner for payment or performance of any one or
more of the Guaranteed Obligations (whether for principal, interest, fees,
expenses, indemnifications, affirmative or negative covenants, or otherwise);

 

(iv)                              compromise or settle any unpaid or unperformed
Guaranteed Obligation or any other obligation or amount due or owing, or claimed
to be due or owing, under any one or more of the Loan Documents;

 

(v)                                 take, exchange, amend, eliminate, surrender,
release, or subordinate any or all Security (if any) for any or all of the
Guaranteed Obligations, accept additional or substituted Security therefor, and
perfect or fail to perfect any Guaranteed Party’s rights in any or all Security
(if any);

 

(vi)                              discharge, release, substitute or add any
Obligor; or

 

(vii)                           apply all monies received from Obligors or
others, or from any Security for any of the Guaranteed Obligations, as the
Guaranteed Parties may determine to be in their best interest, without in any
way being required to marshal Security or assets or to apply all or any part of
such monies upon any particular Guaranteed Obligations.

 

(b)                                 Except pursuant to a transaction permitted
by the Credit Agreement or any other Loan Document, no action or inaction of any
Obligor or any other Person, and no change of Law or circumstances, shall
release or diminish any Guarantor’s obligations, liabilities, agreements, or
duties hereunder, affect this Guaranty in any way, or afford any Guarantor any
recourse against any Guaranteed Party. Without limiting the foregoing, each
Guarantor, to the fullest extent permitted by applicable Law, hereby waives any
defense of a surety or guarantor or any other obligor on any obligations arising
in connection with or in respect of any of the following and hereby
unconditionally and irrevocably agrees that its obligations under this Guaranty
are absolute and unconditional and shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of such
Guarantor:

 

(i)                                     any voluntary or involuntary
liquidation, dissolution, sale of all or substantially all assets, marshalling
of assets or liabilities, receivership, conservatorship, assignment for the
benefit of creditors, insolvency, bankruptcy, reorganization, arrangement, or
composition of any other Obligor or any other proceedings involving any other
Obligor or any of the assets of any other Obligor under Debtor Relief Laws or
other Laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any other Obligor, any properties of any
other Obligor, or the estate in bankruptcy of any other Obligor in the course of
or resulting from any such proceedings;

 

(ii)                                  the failure by any Guaranteed Party to
file or enforce a claim in any proceeding described in the immediately preceding
subsection or to take any other action in any proceeding to which any other
Obligor is a party;

 

--------------------------------------------------------------------------------


 

(iii)                               the release by operation of Law of any other
Obligor from any of the Guaranteed Obligations or any other obligations to any
Guaranteed Party;

 

(iv)                              the invalidity, deficiency, illegality, or
unenforceability of any of the Guaranteed Obligations of any other Obligor or
any other Loan Document, in whole or in part, any bar by any statute of
limitations or other Law of recovery on any of the Guaranteed Obligations of any
other Obligor, or any defense or excuse of any other Obligor for failure to
perform on account of force majeure, act of God, casualty, impossibility,
impracticability, or other defense or excuse whatsoever, other than payment;

 

(v)                                 the absence of any attempt to collect the
Guaranteed Obligations or any part of them from Borrower (or from any other
Obligor), or other action to enforce the same;

 

(vi)                              the failure by any Guaranteed Party to take
any steps to perfect and maintain any Lien on, or to preserve any rights to, any
Security (if any);

 

(vii)                           any Guaranteed Party’s election, in any
proceeding instituted under Chapter 11 of the Bankruptcy Code, of the
application of Section 1111 (b)(2) of the Bankruptcy Code or any applicable
provisions of any other Debtor Relief Law;

 

(viii)                        the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of any Guaranteed Party’s claim (or
claims) for repayment of the Guaranteed Obligations;

 

(ix)                              any use of cash collateral under Section 363
of the Bankruptcy Code;

 

(x)                                 any agreement or stipulation as to the
provision of adequate protection in any bankruptcy proceeding;

 

(xi)                              the avoidance of any Lien in favor of the
Guaranteed Parties or any of them for any reason;

 

(xii)                           any requirement of Law affecting any term of any
Guarantor’s obligations under this Guaranty;

 

(xiii)                        the failure of any other Obligor or any other
Person to sign any guaranty or other instrument or agreement within the
contemplation of any other Obligor, or any Guaranteed Party;

 

(xiv)                       the fact that such Guarantor may have incurred
directly part of the Guaranteed Obligations or is otherwise primarily liable
therefor; or

 

(xv)                          without limiting any of the foregoing, any fact or
event (whether or not similar to any of the foregoing) which in the absence of
this provision would or might constitute or afford a legal or equitable
discharge or release of or defense to a guarantor

 

--------------------------------------------------------------------------------


 

or surety other than the actual payment and performance by such Guarantor under
this Guaranty.

 

(c)                                  Administrative Agent, on behalf of the
Guaranteed Parties, may invoke the benefits of this Guaranty before pursuing any
remedies against any Obligor or any other Person and before proceeding against
any Security hereafter existing for the payment or performance of any of the
Guaranteed Obligations. Administrative Agent, on behalf of the Guaranteed
Parties, may maintain an action against any Guarantor on this Guaranty without
joining any other Obligor therein and without bringing a separate action against
any other Obligor.

 

(d)                                 This is a continuing guaranty and shall
apply to and cover all Guaranteed Obligations, whether now existing or in the
future, and renewals and extensions thereof and substitutions therefor from time
to time.

 

Section 5.                                          Waiver.

 

(a)                                 Each Guarantor hereby waives, with respect
to the Guaranteed Obligations, this Guaranty and the other Loan Documents (in
each case, except as otherwise contemplated by any Loan Document):

 

(i)                                     notice of the incurrence of any
Guaranteed Obligation by any Obligor, and notice of any kind concerning the
assets, liabilities, financial condition, creditworthiness, businesses,
prospects, or other affairs of any Obligor (it being understood and agreed that:
(i) such Guarantor shall take full responsibility for informing itself of such
matters, (ii) no Guaranteed Party shall have any responsibility of any kind to
inform such Guarantor of such matters, and (iii) each Guaranteed Party is hereby
authorized to assume that such Guarantor, by virtue of its relationships with
Obligors which are independent of this Guaranty, has full and complete knowledge
of such matters whenever the Guaranteed Parties extend credit to any Obligor or
take any other action which may change or increase such Guarantor’s liabilities
or losses hereunder);

 

(ii)                                  notice that any Guaranteed Party, any
Obligor or any other Person has taken or omitted to take any action under any
Loan Document or any other agreement or instrument relating thereto or relating
to any Guaranteed Obligation;

 

(iii)                               notice of acceptance of this Guaranty and
all rights of such Guarantor under any Law discharging such Guarantor from
liability hereunder for failure to sue on this Guaranty;

 

(iv)                              default, demand, presentment for payment, and
notice of default, demand, dishonor, nonpayment or nonperformance; and

 

(v)                                 notice of intention to accelerate the
Guaranteed Obligations, notice of acceleration of the Guaranteed Obligations,
diligence, promptness, protest and notice of protest, notice of acceptance,
notice of any exercise of remedies (as described in the following Section 6 or
otherwise) and any other notice in respect of the Guaranteed Obligations or any
part of them, and any defense arising by reason of any disability or

 

--------------------------------------------------------------------------------


 

other defense of Borrower or any other Obligor (other than the payment in full
of the Guaranteed Obligations).

 

Section 6.                                          Exercise of Remedies.  The
Administrative Agent is the “Administrative Agent” and the Collateral Agent is
the “Collateral Agent” for each Guaranteed Party under the Credit Agreement and
the other Loan Documents, including this Guaranty. All rights granted to
Administrative Agent or Collateral Agent under or in connection with this
Guaranty are for each Guaranteed Party’s ratable benefit. Administrative Agent
or Collateral Agent may, without the joinder of any other Guaranteed Party,
exercise any rights in Administrative Agent’s, Collateral Agent’s or Guaranteed
Parties’ favor under or in connection with this Guaranty. Administrative Agent’s
or Collateral Agent’s and each Guaranteed Party’s rights and obligations
vis-a-vis each other may be subject to one or more separate agreements between
those parties. However, no Guarantor is required to inquire about any such
agreement, nor is any Guarantor subject to any terms thereof unless such
Guarantor specifically enters into such agreement. Therefore, except to the
extent expressly set forth therein, neither any Guarantor nor any Guarantor’s
successors or assigns is entitled to any benefits or provisions of any such
separate agreement to which such Guarantor is not a party, or entitled to rely
upon or raise as a defense any party’s failure or refusal to comply with the
provisions of any such agreement. Accordingly, Administrative Agent or
Collateral Agent, on behalf of the Guaranteed Parties, shall have the right to
enforce, from time to time, in any order and at Administrative Agent’s or
Collateral Agent’s Permitted Discretion, any rights, powers and remedies which
Administrative Agent, Collateral Agent or the Guaranteed Parties may have under,
and in accordance with, the Loan Documents or otherwise, including judicial
foreclosure, the exercise of rights of power of sale, the taking of a deed or
assignment in lieu of foreclosure, the exercise of remedies against personal
property, or the enforcement of any assignment of leases, rentals, oil or gas
production, or other properties or rights, whether real or personal, tangible or
intangible; and each Guarantor shall be liable to the Guaranteed Parties
hereunder for any deficiency resulting from the exercise by Administrative Agent
or Collateral Agent, on behalf of the Guaranteed Parties, of any such right or
remedy even though any rights that such Guarantor may have against Borrower, any
other Obligor or others may be destroyed or diminished by exercise of any such
right or remedy. No failure on the part of any Guaranteed Party to exercise, and
no delay in exercising, any right hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right preclude any other or further exercise thereof or the exercise of any
other right. The rights, powers and remedies of each Guaranteed Party provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any other rights, powers or remedies provided by Law or in
equity. The rights of the Guaranteed Parties hereunder are not conditional or
contingent on any attempt by any Guaranteed Party to exercise any of its rights
or exhaust any recourse under any other Loan Document against any Obligor or any
other Person.

 

Section 7.                                          Limited Subrogation.

 

(a)                                 Until all of the Loans and other amounts due
under the Credit Agreement have been paid and performed in full and all
Commitments terminated, no Guarantor shall have any right to exercise any right
of subrogation, reimbursement, indemnity, exoneration, contribution or any other
claim which it may now or hereafter have against or to any Obligor or any
Security (if any) in connection with this Guaranty (including any right of
subrogation under any Law, as amended), and each Guarantor hereby waives any
rights to enforce any remedy which such

 

--------------------------------------------------------------------------------


 

Guarantor may have against Borrower or any other Obligor and any right to
participate in any Security until such time. If any amount shall be paid to any
Guarantor on account of any such subrogation or other rights, any such other
remedy, or any Security at any time when all of the Loans and other amounts due
under the Credit Agreement shall not have been paid in full, such amount shall
be held in trust by such Guarantor for the benefit of the Guaranteed Parties,
shall be segregated from the other funds of such Guarantor and shall forthwith
be paid over to Administrative Agent in the same form as so received (with any
necessary endorsement or arrangement) to be then or at any time thereafter
applied in whole or in part by Administrative Agent against all or any portion
of the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Loan Documents.

 

(b)                                 If any Guarantor shall make payment to
Administrative Agent of all or any portion of the Guaranteed Obligations and if
all of the Loans and other amounts due under the Credit Agreement shall be paid
in full and all Commitments terminated, Administrative Agent will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor (without
recourse, representation or warranty) appropriate documents necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor; provided
that such transfer shall be subject to Section 2(b) above and that without the
consent of Administrative Agent (which Administrative Agent may withhold in its
discretion) such Guarantor shall not have the right to be subrogated to any
claim or right against any Obligor if: (i) such Obligor has become owned by any
Guaranteed Party or the ownership of such Obligor has otherwise changed in the
course of enforcement of the Loan Documents, or (ii) Administrative Agent has
otherwise released or wishes to release such Obligor from its Guaranteed
Obligations.

 

Section 8.                                          Successors and Assigns. No
Guarantor’s rights or obligations (or both) hereunder may be assigned or
delegated except pursuant to a transaction permitted by the Credit Agreement or
any other Loan Document, and this Guaranty and such obligations shall pass to
and be fully binding upon the successors of such Guarantor. This Guaranty shall
apply to and inure to the benefit of each Guaranteed Party and its successors or
permitted assigns (or both). Without limiting the generality of the immediately
preceding sentence, each Guaranteed Party may, to the extent and in the manner
provided for in the Credit Agreement, assign, grant a participation in, or
otherwise transfer any Guaranteed Obligation held by it or any portion thereof,
and each Guaranteed Party may, to the extent and in the manner provided for in
the Credit Agreement, assign or otherwise transfer its rights or any portion
thereof under any Loan Document, to any other Person, and such other Person
shall thereupon become entitled to all of the benefits in respect thereof
granted to such Guaranteed Party hereunder unless otherwise expressly provided
by such Guaranteed Party in connection with such assignment or transfer.

 

Section 9.                                          Subordination and Offset.
Except as not otherwise prohibited by the Credit Agreement, each Guarantor
hereby subordinates and makes inferior to the Guaranteed Obligations any and all
Indebtedness now or at any time hereafter owed by Borrower or any other Obligor
to such Guarantor. Each Guarantor agrees that upon the occurrence and during the
continuation of any Event of Default and upon receipt of notification from the
Administrative Agent of its intent to exercise remedies, it will not permit
Borrower or such Obligor to repay such Indebtedness or any part thereof or
accept payment from Borrower or such Obligor of such Indebtedness or any part
thereof without the prior written consent of the Required Lenders or

 

--------------------------------------------------------------------------------


 

except as may be expressly permitted by the Credit Agreement. If any Guarantor
receives any such payment without the prior written consent of the Required
Lenders, the amount so paid shall be held by such Guarantor in trust for the
benefit of the Guaranteed Parties, shall be segregated from the other funds of
such Guarantor, and shall forthwith be paid over to Administrative Agent to be
then or at any time thereafter applied in whole or in part by Administrative
Agent against all or any portions of the Guaranteed Obligations, whether matured
or unmatured, in accordance with the terms of the Loan Documents. Each Guarantor
hereby grants to the Guaranteed Parties a right of offset to secure the payment
of the Guaranteed Obligations and such Guarantor’s obligations and liabilities
hereunder, which right of offset shall be upon any and all monies, securities
and other property (and the proceeds therefrom) of such Guarantor now or
hereafter held or received by or in transit to any Guaranteed Party from or for
the account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special), credits and claims of such Guarantor at any time existing
against any Guaranteed Party. Upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent is hereby authorized at any time
and from time to time, without notice to any Guarantor, to offset to the fullest
extent permitted by Law, appropriate and apply any and all items hereinabove
referred to against the Guaranteed Obligations and such Guarantor’s obligations
and liabilities hereunder irrespective of whether or not such Guaranteed Party
shall have made any demand under this Guaranty and although such obligations and
liabilities may be contingent or unmatured. Each Guaranteed Party agrees
promptly to notify each Guarantor after any such offset and application made by
such Guaranteed Party, provided that the failure to give such notice shall not
affect the validity of such offset and application. The rights of the Guaranteed
Parties under this section are in addition to, and shall not be limited by, any
other rights and remedies (including other rights of offset) which any
Guaranteed Party may have.

 

Section 10.                                   Representations and Warranties.
Each Guarantor hereby represents and warrants to each Guaranteed Party that the
representations and warranties in the Credit Agreement and the other Loan
Documents insofar as they apply to such Guarantor are true and correct in all
material respects (with no duplication of any materiality qualifier).

 

Section 11.                                   Covenants. Each Guarantor hereby
agrees to observe and comply with each of the covenants and agreements made in
the Credit Agreement, insofar as they refer to such Guarantor, or the assets,
obligations, conditions, agreements, business, or actions of such Guarantor, as
one of the Loan Parties, or to the Loan Documents to which such Guarantor is a
party.

 

Section 12.                                   No Oral Change; Amendments;
Guaranty Supplements. No amendment of any provision of this Guaranty shall be
effective unless it is in writing and signed by each Guarantor and
Administrative Agent, and no waiver of any provision of this Guaranty, and no
consent to any departure by any Guarantor therefrom, shall be effective unless
it is in writing and signed by Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. In addition, all such amendments and waivers shall be
effective only if given with the necessary approvals of the Lenders as required
under the Credit Agreement. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall

 

--------------------------------------------------------------------------------


 

become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Guarantor” or a “Loan Party”
shall also mean and be a reference to such Additional Guarantor, and (ii) each
reference herein to “this Guaranty,” “hereunder,” “hereof’ or words of like
import referring to this Guaranty, and each reference in any other Loan Document
to the “Guaranty,” “thereunder,” “thereof’ or words of like import referring to
this Guaranty, shall mean and be a reference to this Guaranty as supplemented by
such Guaranty Supplement.

 

Section 13.            Invalidity of Particular Provisions. If any term or
provision of this Guaranty shall be determined to be illegal or unenforceable
all other terms and provisions hereof shall nevertheless remain effective and
shall be enforced to the fullest extent permitted by applicable Law.

 

Section 14.            Headings and References. The headings used herein are for
purposes of convenience only and shall not be used in construing the provisions
hereof. The words “this Guaranty,” “this instrument,” “herein,” “hereof,”
“hereby” and words of similar import refer to this Guaranty as a whole and not
to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the
subdivisions hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.

 

Section 15.            Term and Release. This Guaranty shall be irrevocable
until the date on which all of the Loans and other amounts due under the Credit
Agreement have been paid and performed in full (other than indemnity obligations
that survive the termination of this Guaranty for which no notice of claims has
been received by any Guarantor), the Commitment has terminated, and Guaranteed
Parties have no obligation to make any loans or other advances to Borrower or
any other Obligor; provided, in each case, this Guaranty shall thereafter be
subject to reinstatement as provided in Section 2(b).  All extensions of credit
and financial accommodations heretofore or hereafter made by any Guaranteed
Party to any Obligor pursuant to the Credit Agreement shall be conclusively
presumed to have been made in acceptance hereof and in reliance hereon.  Any
Guarantor may be released from the Guaranteed Obligations hereunder in
accordance with Sections 9.09(ii) and 10.01(a)(i) of the Credit Agreement.

 

Section 16.            Notices.  Any notice or communication required or
permitted hereunder shall be given in the manner as provided in the Credit
Agreement, addressed to the applicable address listed on the signature
page hereto or to such other address or to the attention of such other
individual as hereafter shall be designated in writing by the applicable party
sent in accordance herewith.

 

Section 17.            Interest. The Guaranteed Parties and Guarantors intend to
contract in strict compliance with applicable usury Law from time to time in
effect, and the provisions of the Credit Agreement limiting the interest for
which Guarantors are obligated are expressly incorporated herein by
reference.    Whenever a rate of interest or other rate per annum hereunder is
expressed or calculated on the basis of a year (the “deemed year”) which
contains fewer days

 

--------------------------------------------------------------------------------


 

than the actual number of days in the calendar year of calculation, such rate of
interest or other rate shall be expressed as a yearly rate for purposes of the
Interest Act (Canada) by multiplying such rate of interest or other rate by the
actual number of days in the calendar year of calculation and dividing it by the
number of days in the deemed year.  The principle of deemed reinvestment of
interest shall not apply to any interest calculation under this Guaranty; all
interest payments to be made hereunder shall be paid without allowance or
deduction for deemed reinvestment or otherwise, before and after demand, default
and judgment. The rates of interest specified in this Guaranty are intended to
be nominal rates and not effective rates and any interest calculated hereunder
shall be calculated using the nominal rate method and not the effective rate
method of calculation.

 

Section 18.            Counterparts; Fax. This Guaranty may be executed in any
number of counterparts, each of which when so executed shall be deemed to
constitute one and the same Guaranty. This Guaranty may be validly executed and
delivered by facsimile or other electronic transmission.

 

Section 19.            Governing Law; Jurisdiction; Etc.

 

(a)           Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS IN EFFECT IN THE STATE OF NEW YORK.

 

(b)           Submission to Jurisdiction. Each Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York
sitting in New York County, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable Law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Loan Document shall affect any right
that any Guaranteed Party may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.

 

(c)           Waiver of Venue. Each Guarantor irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each Guarantor hereby agrees
that Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York shall apply to the Loan Documents and irrevocably waives, to the
fullest extent permitted by applicable Law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

--------------------------------------------------------------------------------


 

(d)           Service of Process. Each Guarantor consents to process being
served in any action or proceeding of the nature referred to in paragraph (b) of
this Section by mailing a copy thereof by registered or certified mail to such
Guarantor at its address set forth in Section 16. Each Guarantor agrees that
such service of process (i) shall be deemed in every respect effective and
binding service of process upon such Guarantor in any such action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such Guarantor. Nothing herein
shall affect the right of any Guaranteed Party to serve process in any other
manner permitted by law or shall limit the right of the Guaranteed Parties to
bring proceedings against any Guarantor in the courts of any other jurisdiction.

 

(e)            Waiver of Jury Trial. EACH GUARANTOR AND EACH GUARANTEED PARTY
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY GUARANTEED PARTY OR OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY GUARANTEED PARTY OR OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 20.            FINAL AGREEMENT. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES HERETO.

 

Section 21.            Taxes. Section 3.01 of the Credit Agreement shall be
applicable, mutatis mutandis, to all payments required to be made by any
Guarantor under this Guaranty.

 

Section 22.            Foreign Currency Guaranteed Obligations.  The Guarantors
shall make payment relative to each Guaranteed Obligation in Dollars (the
“original currency”). If any Guarantor makes payment relative to any Guaranteed
Obligation to the Guaranteed Parties in a currency (the “other currency”) other
than the original currency (whether voluntarily or pursuant to an order or
judgment of a court or tribunal of any jurisdiction), such payment shall
constitute a discharge of the liability of the Guarantors hereunder in respect
of such Guaranteed Obligation only to the extent of the amount of the original
currency which the Guaranteed Parties are able to purchase with the amount of
other currency they receive on the date of receipt in accordance with normal
practice. If the amount of the original currency which the Guaranteed Parties
are able to purchase is less than the amount of such currency originally due in
respect of the relevant Guaranteed Obligation, the Guarantors shall indemnify
and save the Guaranteed Parties harmless from and against any loss or damage
arising as a result of such deficiency. This indemnity shall

 

--------------------------------------------------------------------------------


 

constitute an obligation separate and independent from the other obligations
contained in this Guaranty, shall give rise to a separate and independent cause
of action, shall apply irrespective of any indulgence granted by the Guaranteed
Parties and shall continue in full force and effect notwithstanding any judgment
or order in respect of any amount due hereunder or under any judgment or order.

 

(Remainder of Page Intentionally Left Blank; Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

NISKA GAS STORAGE US LLC

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

NISKA GS HOLDINGS I, L.P.

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

NISKA GAS STORAGE LLC

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

NISKA GAS STORAGE US FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

SALT PLAINS STORAGE, LLC

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

WILD GOOSE STORAGE, LLC

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

 

 

NISKA GAS TRANSPORT INC.

 

 

 

 

 

By:

 

 

Name:

Jason Dubchak

 

Title:

Vice President, General Counsel & Corporate Secretary

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

 

STARKS GAS STORAGE L.L.C.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA GAS STORAGE OPERATIONS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA MIDSTREAM LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA US GP LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

COASTAL BEND GAS STORAGE, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

NISKA GAS STORAGE CANADA ULC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA CANADA GP ULC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA GAS STORAGE CANADA FINANCE CORP.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

AECO GAS STORAGE PARTNERSHIP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

NISKA PARTNERS MANAGEMENT ULC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

 

ACCESS GAS SERVICES INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

ACCESS GAS SERVICES (ONTARIO) INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

ENERSTREAM AGENCY SERVICES INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

NISKA PARTNERS COÖPERATIEF U.A.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

Managing Director A

 

 

 

By:

 

 

Name:

 

 

Title:

Managing Director B

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTY SUPPLEMENT

 

               , 20   

 

SWAN FINANCE LP
c/o Brookfield Infrastructure Group
1200 Smith Street, Suite 1200
Houston, TX 77002
Fax:  (713) 951-0209
Attention: Fred Day

 

Re:          Credit Agreement dated as of July   , 2015 (as amended,
supplemented, restated, increased, extended or otherwise modified from time to
time, the “Credit Agreement”), among Niska Gas Storage Partners LLC, a Delaware
limited liability company (the “Borrower”), SWAN FINANCE LP, an Ontario limited
partnership, as Administrative Agent and Collateral Agent, and the Lenders party
thereto.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement and to that certain Guaranty (as
heretofore amended, supplemented, restated or otherwise modified, the “Original
Guaranty”: such Original Guaranty, as in effect on the date hereof and as it may
hereafter be amended, supplemented, restated or otherwise modified from time to
time, together with this Guaranty Supplement, being the “Guaranty”) of even date
therewith executed by Borrower, the other parties listed on the signature
pages thereof and any other Additional Guarantors in favor of the Lender and
each other Person to which any Obligation (as each such term is defined in the
Credit Agreement referred to below) is owed (each a “Guaranteed Party” and
collectively, the “Guaranteed Parties”). The capitalized terms defined in the
Guaranty or in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Section 1. Guaranty.

 

(a)           The undersigned (the “Additional Guarantor”) hereby absolutely,
unconditionally and irrevocably guarantees, jointly with the other Guarantors
and severally, as primary obligor and not merely as surety, the full and
punctual payment and performance when due and in the currency due, whether at
stated maturity or earlier, by reason of acceleration, mandatory prepayment or
otherwise in accordance herewith or any other Loan Document, of all of the
Guaranteed Obligations, whether now or hereafter existing, and whether due or to
become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any applicable provisions of comparable
state or foreign law, whether or not such interest is an allowed claim in such
proceeding), fees and costs of collection. This Guaranty constitutes a guaranty
of payment and performance and not merely of collection.

 

--------------------------------------------------------------------------------


 

(b)           The Additional Guarantor further agrees that, if (i) any payment
made by Borrower or any other Person and applied to the Guaranteed Obligations
is at any time annulled, avoided, set aside, rescinded, invalidated, declared to
be fraudulent or preferential or otherwise required to be refunded or repaid, or
(ii) the proceeds of any Collateral are required to be returned by any
Guaranteed Party to Borrower, its estate, trustee, receiver or any other Person,
including any Guarantor, under any Debtor Relief Law, equitable cause or any
other requirement of Law, then, to the extent of such payment or repayment, the
Additional Guarantor’s liability hereunder (and any Lien or other Security
securing such liability) shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing, the
Guaranty shall have been cancelled or surrendered (and if any Lien or other
Security securing the Additional Guarantor’s liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), the
Guaranty (and such Lien or other Collateral) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the Additional
Guarantor in respect of the amount of such payment (or any Lien or other
Collateral securing such obligation). Any transfer by subrogation which is made
as contemplated in Section 7 of the Guaranty prior to any such payment or
payments shall (regardless of the terms of such transfer) be automatically
voided upon the making of any such payment or payments, and all rights so
transferred shall thereupon revert to and be vested in the Guaranteed Parties.
If either Borrower or any other Obligor shall for any reason fail to perform
promptly any Guaranteed Obligation as and when such Guaranteed Obligation shall
become due and, in the case of a payment obligation, payable (whether by stated
maturity, acceleration or otherwise), the Additional Guarantor will jointly with
the other Guarantors and severally forthwith, upon demand by Administrative
Agent, on behalf of the Guaranteed Parties, cause such Guaranteed Obligation to
be performed or, if specified by Administrative Agent, provide sufficient funds,
in such amount and manner as Administrative Agent shall in good faith determine,
for the prompt, full and faithful performance of such Guaranteed Obligation by
Administrative Agent or such other Person as Administrative Agent shall
designate.

 

(c)           Any term or provision of the Guaranty or any other Loan Document
to the contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations for which the Additional Guarantor shall be liable shall not exceed
the maximum amount for which the Additional Guarantor can be liable without
rendering the Guaranty or any other Loan Document, as it relates to the
Additional Guarantor, subject to avoidance under applicable law relating to
fraudulent conveyance or fraudulent transfer (including Section 548 of the
Bankruptcy Code or any applicable provisions of any other applicable Debtor
Relief Law) (collectively, “Fraudulent Transfer Laws”), in each case after
giving effect (i) to all other liabilities of the Additional Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
and (ii) to the value of assets of the Additional Guarantor (as determined under
the applicable provisions of such Fraudulent Transfer Laws) after giving effect
to any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by the Additional Guarantor pursuant to (A) applicable requirements
of Law, (B) Section 3 of the Guaranty or (C) any other contractual obligations
providing for an equitable allocation among the Additional Guarantor and other
Subsidiaries or Affiliates of Borrower of obligations arising under the Guaranty
or other guaranties of the Guaranteed Obligations by such parties.

 

--------------------------------------------------------------------------------


 

Section 2.              Obligations Under the Guaranty. Pursuant to Section 12
of the Guaranty, the Additional Guarantor hereby agrees, as of the date first
above written, to be bound as a Guarantor by all of the terms and conditions of
the Guaranty to the same extent as each of the other Guarantors thereunder. The
Additional Guarantor further agrees, as of the date first above written, that
each reference in the Guaranty to an “Additional Guarantor,” an “Affiliate
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Guarantor” or a
“Loan Party” shall also mean and be a reference to the undersigned.

 

Section 3.              Delivery by Telecopier. Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier shall
be effective as delivery of an original executed counterpart of this Guaranty
Supplement.

 

Section 4.              GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS IN EFFECT IN THE STATE OF NEW YORK.

 

(Remainder of Page Intentionally Left Blank; Signature Page Follows

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

 

 

Very truly yours,

 

 

 

 

 

[Name of additional guarantor]

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

COMPLIANCE CERTIFICATE

 

Financial Statement Date:              ,    

 

To:          Swan Finance LP, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of July   , 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among Niska Gas Storage Partners LLC, Swan
Finance LP, as Administrative Agent, and the Lenders party thereto. Unless
otherwise defined herein, the terms defined in the Credit Agreement are used
herein as defined therein. This Certificate is delivered pursuant to
Section 6.02(b) of the Credit Agreement.

 

[I, [NAME], hereby certify as of the date hereof that I am the [OFFICE](3) of
Borrower, and that, as such, I am authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower.  I hereby
certify in such capacity as follows:

 

[Use following paragraph 1 for Fiscal Year-end financial statements]

 

Attached hereto as Schedule 1 are the year-end unaudited financial statements of
the Borrower and its Subsidiaries required by Section 6.01(a) of the Credit
Agreement for the Fiscal Year ended as of the above date.

 

[Use following paragraph 1 for Fiscal Quarter—end financial statements]

 

1.

 

a)             Attached hereto as Schedule 1 are the year-end unaudited
financial statements of the Borrower and its Subsidiaries required by
Section 6.01(a) of the Credit Agreement for the Fiscal Year ended as of the
above date.

 

[Use following paragraph 1 for Fiscal Quarter—end financial statements]

 

1.             (a)          Attached hereto as Schedule 1 are the unaudited
financial statements of the Borrower and its Subsidiaries required by
Section 6.01(b) of the Credit Agreement for the Fiscal Quarter ended as of the
above date. Such financial statements fairly present in all material respects
the financial condition, results of operations, partners’ capital and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP as of such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

 

--------------------------------------------------------------------------------

(3)  Must be chief executive officer, chief financial officer, treasurer or
controller.

 

--------------------------------------------------------------------------------


 

2.             I have reviewed and am familiar with the terms of the Credit
Agreement and have made, or have caused to be made under my supervision, a
detailed review of the transactions and financial condition of the Borrower and
its Subsidiaries during the accounting period covered by the attached financial
statements.

 

3.             A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under my supervision with a view to
determining whether during such fiscal period the Borrower and its Subsidiaries
performed and observed their Obligations under the Loan Documents, and

 

[select one:]

 

[as of the date hereof, no Default has occurred and is continuing.]

 

—or—

 

[the following is a list of each Default that has occurred and is continuing as
of the date hereof, along with a description of the period of its existence, its
nature and its status:]

 

4.             The representations and warranties of (i) the Borrower contained
in Article V of the Credit Agreement and (ii) each Loan Party contained in each
other Loan Document are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
             ,      .

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

Financial Statements of the Borrower and its Subsidiaries

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

 

LOAN NOTICE

 

Date:             ,   

 

To:          Swan Finance LP, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of July   , 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among Niska Gas Storage Partners LLC, as
the Borrower, Swan Finance LP, as the Administrative Agent, and the Lenders from
time to time party thereto. Unless otherwise defined herein, the terms defined
in the Credit Agreement are used herein as defined therein.

 

The Borrower hereby requests a Borrowing of Loans under the Credit Agreement:

 

1.             On                           (a Business Day).

 

2.             In the principal amount of                  .

 

3.             To be funded via the following wire transfer instructions:

 

[WIRE TRANSFER INSTRUCTIONS]

 

The Borrowing of Loans requested herein complies with Section 2.01 of the Credit
Agreement.

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF

 

SOLVENCY CERTIFICATE

 

OF

 

NISKA GAS STORAGE PARTNERS LLC

 

This Solvency Certificate (this “Certificate”) of Niska Gas Storage Partners
LLC, a Delaware limited liability company (the “Company”), is delivered pursuant
to Section 4.01(a)(vi) of that certain Credit Agreement dated as of July   ,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among the Company, BIF II
Swan Finance Co. (Delaware) LLC, a Delaware limited liability company, as
Administrative Agent, and the Lenders party thereto.  Unless otherwise defined
herein, the terms defined in the Credit Agreement are used herein as defined
therein.

 

I, Vance E. Powers, being the Chief Financial Officer of the Company, hereby
certify in my capacity as Chief Financial Officer of the Company, not in my
individual capacity, as follows:

 

1.             I have reviewed the Credit Agreement and the other Loan Documents
(collectively, the “Transaction Documents”) and such other documents as I have
deemed relevant for purposes of this Certificate, and have made such
investigations as I have deemed necessary or advisable for purposes of this
Certificate.

 

2.             As of the date hereof, upon giving effect to the execution of the
Transaction Documents and the consummation of the transactions contemplated
thereby:

 

(a)           the fair value of the property of the Loan Parties, on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Loan Parties, on a
consolidated basis (the amount of contingent liabilities at any time being
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability);

 

(b)           the present fair salable value of the assets of the Loan Parties,
on a consolidated basis, is not less than the amount that will be required to
pay the probable liability of the Loan Parties, on a consolidated basis, on
their debts as they become absolute and matured;

 

(c)           no Loan Party intends to, and no Loan Party believes that it will,
incur debts or liabilities beyond the Loan Parties’ ability, on a consolidated
basis, to pay such debts and liabilities as they mature; and

 

(d)           no Loan Party is engaged in business or a transaction, and no US
Loan Party is about to engage in business or a transaction, for which the Loan
Parties’ property, on a consolidated basis, would constitute an unreasonably
small capital.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Certificate is executed as of             ,     .

 

 

 

NISKA GAS STORAGE PARTNERS LLC

 

 

 

 

 

By:

 

 

Name:

Vance E. Powers

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July   . 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Niska Gas Storage Partners LLC, Swan Finance LP, as
Administrative Agent and Collateral Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or W-8BEN-E (or any successor form).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July   . 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Niska Gas Storage Partners LLC, Swan Finance LP, as
Administrative Agent and Collateral Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or any successor form). 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July [  ]. 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Niska Gas Storage Partners LLC, Swan Finance LP, as
Administrative Agent and Collateral Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
any successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E (or any successor form(s)) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of July [  ]. 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Niska Gas Storage Partners LLC, Swan Finance LP, as
Administrative Agent and Collateral Agent, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower with IRS Form W-8IMY (or any
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E (or any successor form(s)) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower, and (2) the undersigned shall have at all times
furnished the Borrower with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

--------------------------------------------------------------------------------